 



EXHIBIT 10.3
LEASE
by and between
BMR-21 ERIE STREET LLC,
Landlord,
and
VERTEX PHARMACEUTICALS INCORPORATED,
Tenant,
dated as of November 14, 2006

 



--------------------------------------------------------------------------------



 



ARTICLE I
REFERENCE DATA
1.1 SUBJECTS REFERRED TO

     
ANNUAL FIXED RENT RATE:
  $19/ rentable square foot (“r.s.f.”)
 
   
APPROXIMATE TERM:
  5 years and 6 months
 
   
BUILDING:
  The Building known as and numbered 21 Erie Street, Cambridge, Massachusetts,
containing
 
  approximately 48,238 r.s.f.
 
   
INITIAL ESTIMATED ANNUAL
   
ADDITIONAL RENT:
  $203,364.24, based on $9.58/r.s.f.
 
   
LANDLORD:
  BMR-21 Erie Street LLC
 
   
LANDLORD’S ADDRESS:
  17140 Bernardo Center Drive, Suite 222
 
  San Diego, California 92128
 
  Attn: General Counsel/Real Estate
 
   
LANDLORD’S REPRESENTATIVE:
  John F. Wilson, II
 
   
LEASE YEAR:
  Each consecutive period of twelve (12) calendar months commencing on the
Commencement Date if it occurs on the first day of a calendar month and
otherwise commencing on the first day of the month immediately following the
month in which the Commencement Date occurs, and each anniversary of such date,
except that the first Lease Year shall commence on the Commencement Date and end
on December 31, 2007.
 
   
OPTIONS TO EXTEND:
  Two (2) Options to Extend the Term of this Lease for successive periods of
five (5) years each,
 
  in accordance with Section 10.12 hereof.
 
   
PERMITTED USE:
  General office, research and development, laboratory and light manufacturing.
 
   
PREMISES:
  Approximately 21,228 r.s.f. of space in the Building as shown on Exhibit A.
 
   
PUBLIC LIABILITY
   
INSURANCE LIMITS:
  Bodily injury:           $10,000,000
 
  Property Damage:     $10,000,000
 
   
RENT PAYMENT ADDRESS:
  BMR-21 Erie Street LLC
 
  Unit P
 
  P.O. Box 51919
 
  Los Angeles, CA 90051-6219
 
   
SCHEDULED RENT
   
COMMENCEMENT DATE:
  The date that is determined in accordance with Section 2.2

 



--------------------------------------------------------------------------------



 



     
SCHEDULED TERM EXPIRATION DATE:
  Sixty (60) months after the Rent Commencement Date, subject to two (2) Options
to Extend for
 
  successive periods of five (5) years each in accordance with Section 10.12
 
   
SECURITY DEPOSIT:
  None.
 
   
TENANT:
  Vertex Pharmaceuticals Incorporated
 
   
TENANT’S ADDRESS
  130 Waverly Street
(For Notice and Billing):
  Cambridge, Massachusetts 02139-4242
 
   
TENANT ALLOWANCE:
  $530,700 ($25/r.s.f.)
 
   
TENANT’S ARCHITECT:
  Daniel Winny
 
   
TENANT’S PROPORTIONATE
   
FRACTION:
  44.01%
 
   
TENANT’S REPRESENTATIVE:
  Alfred Vaz, Jr.

1.2 EXHIBITS.
     The Exhibits listed below in this section are incorporated in this Lease by
reference and are to be construed as a part of this Lease:

     
EXHIBIT A
  Plan Showing the Premises
EXHIBIT B
  Tenant’s Plans
EXHIBIT C
  Rules and Regulations
EXHIBIT D
  Schedule of Floor Load Limits
EXHIBIT E
  Schedule of Equipment to be Removed by Tenant
EXHIBIT F
  Acknowledgement of Rent Commencement Date

 



--------------------------------------------------------------------------------



 



1.3 TABLE OF CONTENTS

         
ARTICLE I
    2  
1.1 SUBJECTS REFERRED TO
    2  
1.2 EXHIBITS
    3  
1.3 TABLE OF CONTENTS
    4  
ARTICLE II
    6  
2.1 PREMISES
    6  
2.2 TERM
    6  
ARTICLE III
    6  
3.1 INITIAL CONSTRUCTION
    6  
3.3 GENERAL PROVISIONS APPLICABLE TO CONSTRUCTION
    9  
3.4 REPRESENTATIVES
    10  
ARTICLE IV
    10  
4.1 FIXED RENT
    10  
4.2 ADDITIONAL RENT
    10  
4.2.1 Real Estate Taxes
    10  
4.2.2 Insurance
    11  
4.2.2.1 Insurance Taken Out by Tenant
    11  
4.2.2.2 Insurance Taken Out by Landlord
    12  
4.2.2.3 Tenant Reimbursement of Insurance Taken Out by Landlord
    12  
4.2.2.4 Certain Requirements Applicable to Insurance Policies
    12  
4.2.2.5 Waiver of Subrogation
    12  
4.2.3 Utilities
    13  
4.2.4 Common Area Maintenance and Expenses
    13  
4.2.5 Payments on Account of Taxes, Insurance and Utilities
    15  
4.3 LATE PAYMENT OF RENT
    16  
ARTICLE V
    16  
5.1 AFFIRMATIVE COVENANTS
    16  
5.1.1 Perform Obligations
    16  
5.1.2 Occupancy and Use
    16  
5.1.3 Repair and Maintenance
    17  
5.1.4 Compliance with Law
    17  
5.1.5 Tenant’s Work
    19  
5.1.6 Indemnity
    19  
5.1.7 Landlord’s Right to Enter
    20  
5.1.8 Personal Property at Tenant’s Risk
    20  
5.1.9 Payment of Landlord’s Cost of Enforcement
    20  
5.1.10 Yield Up
    20  
5.1.11 Estoppel Certificate
    21  
5.1.12 Landlord’s Expenses Re Consents
    21  
5.1.13 Rules and Regulations
    21  
5.1.14 Loading
    21  
5.1.15 Holdover
    21  
5.2 NEGATIVE COVENANTS
    21  
5.2.1 Assignment and Subletting
    22  
5.2.2 Nuisance
    23  
5.2.3 Installation, Alterations or Additions
    23  
ARTICLE VI
    23  
6.1 TERMINATION
    23  
6.2 RESTORATION
    23  
6.3 AWARD
    24  
ARTICLE VII
    24  
7.1 EVENTS OF DEFAULT
    24  
7.2 REMEDIES
    25  
7.3 REMEDIES CUMULATIVE
    25  
7.4 LANDLORD’S RIGHT TO CURE DEFAULTS
    26  
7.5 EFFECT OF WAIVERS OF DEFAULT
    26  
7.6 NO ACCORD AND SATISFACTION
    26  
ARTICLE VIII
    26  
8.1 RIGHTS OF MORTGAGE HOLDERS
    26  

 



--------------------------------------------------------------------------------



 



         
8.2 SUPERIORITY OF LEASE; OPTION TO SUBORDINATE
    27  
8.3 LEASE AMENDMENTS
    27  
ARTICLE IX
    27  
9.1 AFFIRMATIVE COVENANTS
    27  
9.1.1 Perform Obligations
    28  
9.1.2 Repairs
    28  
9.1.3 Compliance with Law
    28  
9.1.4 Indemnity
    28  
9.1.5 Estoppel Certificate
    28  
9.1.7 Utilities
    29  
ARTICLE X
    29  
10.1 NOTICES FROM ONE PARTY TO THE OTHER
    29  
10.2 QUIET ENJOYMENT
    29  
10.3 EASEMENTS; CHANGES TO LOT LINES
    29  
10.4 LEASE NOT TO BE RECORDED
    29  
10.5 BIND AND INURE; LIMITATION OF LANDLORD’S LIABILITY
    29  
10.6 ACTS OF GOD
    30  
10.7 LANDLORD’S DEFAULT
    30  
10.8 BROKERAGE
    30  
10.9 APPLICABLE LAW AND CONSTRUCTION
    31  
10.10 SUBMISSION NOT AN OFFER
    31  
10.11 SECURITY DEPOSIT
    31  
10.12 OPTIONS TO EXTEND
    31  
10.13 INTENTIONALLY OMITTED
    32  
10.14 PARKING
    32  
10.15 CONFIDENTIAL INFORMATION
    33  
10.16 SIGNAGE
    33  

 



--------------------------------------------------------------------------------



 



ARTICLE II
PREMISES AND TERM
2.1 PREMISES.
     Landlord hereby leases and demises to Tenant and Tenant hereby leases from
Landlord, subject to and with the benefit of the terms, covenants, conditions
and provisions of this Lease, the Premises. Tenant shall have, as appurtenant to
the Premises, the right to use in common with others, if any, entitled thereto
(i) the common facilities, if any, included in the Building or on the property
underlying the Building (the “Lot”), (ii) the building service fixtures and
equipment serving the Premises, and (iii) subject to Section 10.14 hereof, the
right to use 32 parking spaces (“Tenant’s Parking Spaces”) in the parking garage
located at 47 Erie Street, Cambridge, Massachusetts (the “Garage”).
     Landlord reserves the right from time to time, without unreasonable
interference with Tenant’s use, (a) to install, repair, replace, use, maintain
and relocate for service to the Premises and to other parts of the Building
building service fixtures and equipment wherever located in the Building,
provided, however, that the Annual Fixed Rent, Additional Rent (as defined in
Section 4.2 hereof) and other charges payable hereunder by Tenant shall be
proportionally reduced in the event that any such installation or relocation of
service materially reduces the usable floor area of the Premises (other than a
temporary reduction to accommodate installation, repair, replacement,
maintenance and relocation of such service); and (b) to alter or relocate any
common facilities and/or Tenant’s Parking Spaces on or (subject to Section 10.14
hereof) off the Lot, provided that in all events (1) substitutions are in
compliance with applicable zoning laws, (2) substitutions are substantially
equivalent, and (3) the total number of parking spaces available to Tenant on or
off the Lot is not decreased.
2.2 TERM.
     To have and to hold for a period (the “Term”) commencing on the date hereof
(the “Commencement Date”), and continuing until the date that is sixty
(60) months after the date (the “Rent Commencement Date”) that is the earlier of
(a) six (6) months after the Commencement Date and (b) Tenant’s occupancy of the
Premises or any portion thereof for the Permitted Use (and not for the
performance of Tenant’s Work), unless sooner terminated as provided in
Article VII, and subject to extension in accordance with the terms of
Section 10.12 hereof. Tenant shall have the right to access the Premises as of
the Commencement Date for purposes of installing equipment and furnishings and
performing Tenant’s Work (as hereinafter defined) in accordance with and subject
to the provisions of Section 3.2. Tenant shall execute and deliver to Landlord
written acknowledgment of the actual Rent Commencement Date within ten (10) days
after the occurrence thereof, in the form attached as Exhibit F hereto. Failure
to execute and deliver such acknowledgment, however, shall not affect the Rent
Commencement Date or Landlord’s or Tenant’s liability hereunder.
ARTICLE III
IMPROVEMENTS
3.1 INITIAL CONSTRUCTION.
     All of Tenant’s initial interior improvements, fixtures, finishes,
furnishings, furniture, telephones, movable equipment, base building
improvements to the Building, and signs visible from the exterior of the
Building (collectively, “Tenant’s Work”) shall be performed at the sole cost and
expense of Tenant, provided however, that, subject to Section 3.2.1 hereof,
Landlord shall advance up to the amount of the Tenant Allowance. Tenant shall be
responsible for all costs of Tenant’s Work in excess of the Tenant Allowance.
Tenant may use the Tenant Allowance for (a) construction, (b) project management
by Landlord (as described below), (c) space planning, architect, engineering and
other related services (which costs shall not exceed fifteen percent (15%) of
all hard and soft costs of performing Tenant’s Work) and (d) building permits
and other taxes, fees, charges and levies by Governmental Authorities for
permits or for inspections of Tenant’s Work. In no event shall the Tenant
Allowance be used for (w) the

6



--------------------------------------------------------------------------------



 



purchase of any furniture, personal property or other non-building system
equipment, (x) the cost of work that is not authorized by the plans described in
Exhibit B (which plans shall be subject to Landlord’s reasonable approval) or
otherwise approved in writing by Landlord, (y) costs resulting from any default
by Tenant of its obligations under this Lease or (z) costs that are recoverable
or reasonably recoverable by Tenant from a third party (e.g., insurers,
warrantors, or tortfeasors). Tenant’s Representative shall serve as construction
manager for Tenant’s Work. Tenant’s performance of Tenant’s Work shall be
performed so as not to damage the Building or Lot or interfere with Building or
Lot operations. Landlord shall provide Tenant and Tenant’s Contractor (as
defined below) with reasonable access to the Building in order to complete the
base building improvements portion of Tenant’s Work. All work described in
Tenant’s Work shall be performed by a contractor selected by Tenant and approved
by Landlord, which approval shall not be unreasonably withheld (“Tenant’s
Contractor”). The performance of Tenant’s Work in accordance with this Lease
shall not be deemed to be a violation of the Permitted Use of the Premises.
Except as set forth in Sections 3.3 and 5.1.10 hereof and Exhibit E hereto, all
Tenant’s Work shall become a part of the Premises or Building and upon
termination of this Lease shall be considered to be the property of the
Landlord. Tenant shall provide a draft of Exhibit E to Landlord on or prior to
the Rent Commencement Date, which Exhibit E shall be subject to Landlord’s
reasonable approval. Any unused portion of the Tenant Allowance shall be used to
reduce Tenant’s monthly obligation of Annual Fixed Rent.
     3.2 [Intentionally omitted]
     3.2.1. Performance of Tenant’s Work.
     Tenant shall not effect any Tenant’s Work (or any alterations or additions
to the Premises after performance of Tenant’s Work) that might (i) diminish the
value of the Premises for laboratory/office use, or (ii) require any unusual
expense to re-adapt the Premises for any laboratory/office use.
     Tenant’s Work shall be performed in accordance with complete, consistent,
final construction drawings and specifications (“Construction Documents”)
approved in advance by Landlord in writing, which approval shall not be
unreasonably withheld. The Construction Documents shall be prepared and stamped
by Tenant’s Architect and approved by Landlord in writing. Landlord reserves the
right to reject, in whole or in part, the Construction Documents which in its
reasonable opinion fail to comply with the provisions of this Lease within
fifteen (15) business days of its receipt thereof (the “Review Period”). The
Review Period shall not commence unless and until Tenant delivers a complete set
of Construction Documents. If Landlord shall disapprove the Construction
Documents, it shall state specifically the reasons therefor, and Tenant shall
promptly revise and resubmit the Construction Documents. If Landlord fails to
respond to Tenant’s request for approval of the Construction Documents within
the Review Period then the Construction Documents shall be deemed approved.
     Tenant shall be solely responsible for the liabilities of and expenses of
all architectural and engineering services relating to Tenant’s Work and for the
adequacy, accuracy, and completeness of the Construction Documents approved by
Landlord unless Tenant elects that Landlord advance the Tenant Allowance (and if
so elected, then only to the extent of the Tenant Allowance). The Construction
Documents (i) shall set forth in detail the requirements for construction of the
Tenant’s Work (including all architectural, mechanical, electrical and
structural drawings and detailed specifications), (ii) shall be fully
coordinated with one another and with field conditions as they exist in the
Premises and elsewhere in the Building, and (iii) shall show all work necessary
to complete the Tenant’s Work including all cutting, fitting, and patching and
all connections to the mechanical and electrical systems and components of the
Building. Tenant agrees to hold Landlord harmless if any Tenant’s Work described
in the Construction Documents (a) fails to comply with all applicable laws,
regulations, building codes, and building design standards, (b) in any manner
affects any structural component of the Building (including, without limitation,
exterior walls, exterior windows, core walls, roofs or floor slabs), (c) in any
respect is incompatible with the electrical and mechanical components and
systems of the Building, (d) affects the exterior of the Building, (e) fails to
conform to floor loading limits, and (f) with respect to all materials,
equipment and special designs, processes, or products, infringes on any patent
or other proprietary rights of others. Landlord’s approval or deemed approval of
the Construction Documents and the performance of Tenant’s Work

7



--------------------------------------------------------------------------------



 



pursuant to the Construction Documents shall not result in any liability of
Landlord, except with respect to Landlord’s advance of the Tenant Allowance, and
Landlord’s approval of Construction Documents shall signify only Landlord’s
consent to Tenant’s Work shown thereon and shall not result in any
responsibility of Landlord concerning compliance of Tenant’s Work with laws,
regulations, or codes, coordination of any aspect of Tenant’s Work with any
other aspect of Tenant’s Work, or the feasibility of constructing Tenant’s Work
without material damage or harm to the Building, all of which shall be the sole
responsibility of Tenant.
     After Tenant’s Contractor has been approved, then the same may thereafter
be used by Tenant until Landlord notifies Tenant that Tenant’s Contractor is no
longer approved due to Tenant’s Contractor’s failure to comply in any material
respect with the requirements of the Construction Documents and/or this Lease.
William A. Berry & Son, Inc., is approved by Landlord as Tenant’s Contractor.
Tenant shall procure all necessary governmental permits, licenses and approvals
before undertaking any Tenant’s Work. Tenant shall perform all Tenant’s Work at
Tenant’s risk in compliance with all applicable laws, codes and regulations and
in a good and workmanlike manner employing new materials of good quality. When
any Tenant’s Work is in progress, Tenant shall cause to be maintained
(i) insurance as may be required by Landlord covering any additional hazards due
to such Tenant Work, and (ii) a statutory lien bond pursuant to M.G.L. c.254,
§12 or any successor statute (or such other protection of Landlord’s interest in
the Building and Lot against liens as Landlord may reasonably require), in each
case for the benefit of Landlord. It shall be a condition of Landlord’s approval
of any Tenant’s Work that certificates of such insurance and a lien bond in
recordable form, both issued by responsible insurance companies qualified to do
business in Massachusetts and reasonably approved by Landlord, shall have been
deposited with Landlord, that Tenant has provided Tenant’s certification of the
insurable value of the work in question for casualty insurance purposes, and
that all of the other conditions of the Lease have been satisfied. Tenant shall
reimburse up to $10,000.00 for Landlord’s reasonable costs of reviewing proposed
Tenant’s Work and inspecting installation of the same provided however, that if
Tenant elects to have Landlord advance the Tenant Allowance, such costs may be
paid from the Tenant Allowance. At all times while performing Tenant’s Work,
Tenant shall require any Tenant’s Contractor to comply with all applicable laws,
regulations, permits and policies relating to such work. In performing Tenant’s
Work, each Tenant’s Contractor shall comply with Landlord’s requirements set
forth in Section 3.2.1, the first paragraph of Section 3.3, Section 5.1.5 and
Section 5.2.3 hereof relating to the time and methods for such work, use of
delivery elevators and other Building facilities and each Tenant’s Contractor
shall not interfere or disrupt Landlord’s Contractor. Each Tenant’s Contractor
shall in all events work on the Premises without causing labor disharmony,
coordination difficulties, or delay or impair any guaranties, warranties or
obligations of any contractors of Landlord. If any Tenant’s Contractor uses any
Building services or facilities, such Contractor, jointly and severally with
Tenant, shall agree to reimburse Landlord for the cost thereof based on
Landlord’s schedule of charges established from time to time (and if no such
charges have been established, then based on Landlord’s reasonable charge
established at the time). Each Tenant’s Contractor shall, by entry into the
Building, be deemed to have agreed to indemnify and hold Landlord harmless from
any claim, loss or expense arising in whole or in part out of any act or neglect
committed by such person while in the Building, to the same extent as Tenant has
so agreed in this Lease, the indemnities of Tenant and Tenant’s Contractor to be
joint and several.
     Tenant shall pay on or prior to the date when any such payment is due,
either from its own funds or from the Tenant Allowance, the entire cost of all
Tenant’s Work so that the Premises shall always be free of liens for labor or
materials. If any mechanic’s lien (which term shall include all similar liens
relating to the furnishing of labor and materials) is filed against the Premises
or the Building or any part thereof which is claimed to be attributable to
Tenant, its agents, employees or contractors, Tenant shall promptly discharge
the same by payment or filing any necessary bond within thirty (30) days after
Tenant has notice (from any source) of such mechanic’s lien. Landlord may, as a
condition of its approval of any Tenant’s Work, require Tenant to deposit with
Landlord a bond, letter of credit or other similar security in the amount of
Landlord’s reasonable estimate of the value of such Work securing Tenant’s
obligations to make payments for such Work.
     Tenant shall provide Landlord with a budget and copies of all contracts
entered into with respect to Tenant’s Work and such other information as
Landlord reasonably may request. The

8



--------------------------------------------------------------------------------



 



Tenant Allowance shall be advanced to Tenant by Landlord no more frequently than
monthly against costs then incurred but unpaid by Tenant with respect to
Tenant’s Work. The Tenant Allowance shall be advanced to Tenant in the
proportion which the Tenant Allowance bears to Tenant’s budget, as the same may
be updated, for Tenant’s Work. Tenant shall make application to Landlord for an
advance of the Tenant Allowance at least ten (10) business days prior to the
date upon which an advance is to be made. Such application shall be on such form
or forms as Landlord reasonably may require, and shall be accompanied by
invoices, receipts, lien waivers and such other documents as Landlord reasonably
may require.
3.3 GENERAL PROVISIONS APPLICABLE TO CONSTRUCTION.
     All construction work required or permitted by this Lease, whether by
Landlord or by Tenant, shall be done in a good and workmanlike manner and in
compliance with all applicable laws and all lawful ordinances, regulations and
orders of any governmental authority or insurer of the Building. Either party
may inspect the work of the other at reasonable times and shall give notice of
observed defects. Landlord shall not be responsible for any loss, damage, or
injury resulting from the installation of any components, fixtures, or equipment
provided they were appropriately specified and installed in accordance with the
manufacturer’s or supplier’s instructions.
     After the performance of Tenant’s Work, Tenant will not make any
alterations or additions to the Premises without Landlord’s approval, which
approval shall not be unreasonably withheld or delayed provided that Landlord
and Tenant shall agree in writing whether Tenant will be required to, permitted
to or forbidden to, at Tenant’s sole cost and expense, remove any such
alteration or addition upon the expiration or termination of this Lease.
Landlord’s approval of any alteration or addition which is not a Minor
Alteration (as defined below in this Section 3.3) shall be deemed to have been
given if Landlord fails to notify Tenant of its objection thereto within fifteen
(15) business days after Tenant’s request for such approval. In circumstances in
which Tenant desires the right to remove additions or alterations at the
expiration or termination of this Lease, Landlord shall reasonably agree, and
such agreement shall not be unreasonably withheld or delayed (and shall be
deemed to have been given if Landlord fails to notify Tenant of its objection
thereto within fifteen (15) business days after Tenant’s request for such
agreement), to permit such removal (i) where items installed by Tenant are in
the nature of equipment, but are so affixed to Building that such items may be
construed as fixtures or (ii) where additions or alterations of Tenant include
specific items that after removal from the Building will have in the aggregate
for each such alteration or addition a fair market value of $25,000.00 or
greater. Tenant’s rights to remove additions or alterations hereunder shall not
apply to replacement of items included in Tenant’s Work that are replaced due to
the fact that such items have worn out or become substantially obsolete. In the
event the Tenant is required to or permitted to remove any such alteration or
addition, as a condition to Landlord’s approval of such alteration or addition,
Tenant shall agree in writing to readapt, repair and restore the Premises to the
condition the same were in prior to such alteration or addition. After the
performance of Tenant’s Work, all changes and additions shall be part of the
Building except such items as by writing at the time of approval the parties
agree either shall be removed by Tenant on termination of this Lease, or shall
be removed or left at Tenant’s election.
     Notwithstanding the foregoing, the parties hereby agree that for any
non-structural alterations or additions to the Premises which do not involve
modifications to the Building operating systems and for which the cost may be
reasonably estimated to be less than $50,000 (each a “Minor Alteration”):
(i) Landlord’s prior written consent shall not be required unless such Minor
Alteration requires a building permit from the City of Cambridge, in which case
Landlord’s reasonable consent shall be required, provided that such consent
shall be deemed to have been given if Landlord fails to notify Tenant of its
objection to such Minor Alteration within 5 days after Tenant’s request for
Landlord’s consent with respect thereto, and (ii) upon the expiration or
termination of this Lease, Tenant shall readapt, repair and restore the Premises
to the condition the same were in prior to such Minor Alteration, regardless of
whether Landlord’s consent was required or obtained with respect thereto.
Additionally, Tenant shall give prior written notice to Landlord of any Minor
Alteration for which the cost may be reasonably estimated to be less than
$50,000 but greater than $25,000 and regardless of whether Landlord’s consent is
required.

9



--------------------------------------------------------------------------------



 



     The parties further agree that after the performance of Tenant’s Work
(a) any request for consent to any alteration or addition (including, without
limitation, any Minor Alteration) shall be accompanied by drawings and
specifications in reasonable detail given the size and scope of the proposed
alteration or addition, and (b) Tenant shall furnish Landlord as-built drawings
and electronic CADD files on disc (or files in such other current format in
common use as Landlord reasonably approves or requires) showing any and all
alterations or additions (including, without limitation, any and all Minor
Alterations) made by Tenant or any assignee, sublessee or licensee of Tenant
within 30 days after completion of the same.
3.4 REPRESENTATIVES.
     Each party authorizes the other to rely in connection with their respective
rights and obligations under this Article III upon approval and other actions on
the party’s behalf by Landlord’s Representative in the case of Landlord and
Tenant’s Representative in the case of Tenant or by any person hereafter
designated in substitution or addition by notice to the party relying.
ARTICLE IV
RENT
4.1 FIXED RENT.
     Commencing on the Rent Commencement Date, Tenant covenants and agrees to
pay rent to Landlord, without any offset or reduction whatsoever (except as may
be made in accordance with the express provisions of this Lease), at the Rent
Payment Address or at such other place or to such other person or entity as
Landlord may by notice to Tenant from time to time direct, at the Annual Fixed
Rent Rate set forth in Article I, in equal installments equal to 1/12th of the
Annual Fixed Rent Rate in advance on the first day of each calendar month
included in the Term; and for any portion of a calendar month at the beginning
or end of the Term, at that rate payable in advance for such portion.
4.2 ADDITIONAL RENT.
     In order that the Fixed Rent shall be absolutely net to Landlord,
commencing on the Commencement Date, Tenant covenants and agrees to pay, as
“Additional Rent,” without any offset or reduction whatsoever, taxes, municipal
or state betterment assessments, insurance costs, utility charges and Annual
Maintenance Charges with respect to the Premises as provided in this Section 4.2
as follows:
     As used herein, the term “Estimated Annual Additional Rent” shall mean and
refer to Landlord’s estimate of the total amount of Additional Rent which may be
due from Tenant for any particular Lease Year. Landlord shall furnish Tenant
with a statement within sixty (60) days after the commencement of each Lease
Year setting forth the amount of Landlord’s Estimated Annual Additional Rent for
such Lease Year. Landlord’s good faith estimate of the Estimated Annual
Additional Rent for the first fiscal year of the Term is set forth in
Section 1.1 as the “Initial Estimated Annual Additional Rent”.
     4.2.1 Real Estate Taxes. Tenant shall pay directly to the Landlord: (i) all
taxes, assessments (special or otherwise), levies, fees, water and sewer rents
and charges, and all other government levies and charges, general and special,
ordinary and extraordinary, foreseen and unforeseen (and Tenant’s Proportionate
Fraction of any such taxes, assessments, levies, fees and charges if they are
assessed against the entire Building or Lot), which are, at any time prior to or
during the Term hereof, imposed or levied upon or assessed against (A) the
Premises or the Building or the Lot, (B) any Fixed Rent, Additional Rent or
other sum payable hereunder or (C) this Lease, or the leasehold estate hereby
created, or which arise in respect of the operation, possession or use of the
Premises or the Building or the Lot; (ii) all gross receipts or similar taxes
imposed or levied upon, assessed against or measured by any Fixed Rent,
Additional Rent or other sum payable hereunder; (iii) all sales, value added,
use and similar taxes at any time levied, assessed or payable on account of the
acquisition, leasing or use of the Premises (and Tenant’s Proportionate Fraction
of any such taxes if they are levied, assessed or payable on account of the
acquisition, leasing or use of the entire Building or Lot); and (iv) all charges
for

10



--------------------------------------------------------------------------------



 



utilities furnished to the Premises (and Tenant’s Proportionate Fraction of all
charges for utilities furnished to the entire Building or Lot) which may become
a lien on the Building or the Lot or the Premises (collectively “taxes and
assessments” or if singular “tax or assessment”). For each tax or assessment
period, or installment period thereof, wholly included in the Term, all such
payments shall be made by Tenant to Landlord not less than five (5) days prior
to the last date on which the same may be paid without interest or penalty. For
any fraction of a tax or assessment period, or installment period thereof,
included in the Term at the beginning or end thereof, Tenant shall pay to
Landlord, within 20 days after receipt of invoice therefor, the fraction of
taxes and assessments so levied or assessed or becoming payable which is
allocable to such included period. At Landlord’s option, Tenant shall pay taxes
and assessments in accordance with Section 4.2.5 hereof. Anything herein to the
contrary notwithstanding, if and to the extent that the Lot is not a separately
assessed parcel, Landlord shall make a fair and reasonable allocation of any
taxes and assessments between the Lot and the remaining parcel of land of which
the Lot is a part.
     In the event that Tenant requests that Landlord apply for any abatement of,
or otherwise contest, any tax or assessment, Landlord shall file such abatement
or otherwise contest such tax or assessment and shall diligently pursue the same
to completion, provided that (i) Landlord receives notice of such request from
Tenant that such application be made by Landlord in accordance with applicable
laws, and (ii) the expenses of such proceedings, including, without limitation,
any penalties, interest, late fees or charges, and attorneys’ fees incurred as a
result thereof, shall be paid by Tenant.
     Nothing contained in this Lease shall, however, require Tenant to pay any
income taxes, excess profits taxes, excise taxes, franchise taxes (“Excluded
Taxes”), estate, succession, inheritance or transfer taxes, provided, however,
that if at any time during the Term the present system of ad valorem taxation of
real property shall be changed so that in lieu of the whole or any part of the
ad valorem tax on real property, there shall be assessed on Landlord a capital
levy or other tax on the gross rents received with respect to the Building or
the Lot, or all of them, or a federal, state, county, municipal, or other local
income, franchise, excise or similar tax, assessment, levy or charge (distinct
from any now in effect) measured by or based, whole or in part, upon gross
rents, then any and all of such taxes, assessments, levies or charges, to the
extent so measured or based (“Substitute Taxes”), shall be payable by Tenant;
provided, however, that (i) Tenant’s obligation with respect to the aforesaid
Substitute Taxes shall be limited to the amount thereof as computed at the rates
that would be payable if the Premises were the only property of Landlord, and
(ii) only that portion of the Substitute Taxes in excess of the Excluded Taxes
shall be payable by Tenant. Landlord shall furnish to Tenant a copy of any
notice of any public, special or betterment assessment received by Landlord
concerning the Premises.
     4.2.2 Insurance.
          4.2.2.1 Insurance Taken Out by Tenant.
               Tenant shall take out and maintain throughout the Term the
following insurance:
               (a) Comprehensive liability insurance indemnifying Landlord and
Tenant against all claims and demands for (i) injury to or death of any person
or damage to or loss of property, on the Premises or adjoining walks, streets or
ways, or connected with the use, condition or occupancy of any thereof unless
caused by the negligence of Landlord or its servants or agents, (ii) violation
of this Lease, or (iii) any act, fault or omission, or other misconduct of
Tenant or its agents, contractors, licensees, sublessees or invitees, in amounts
which shall, at the beginning of the Term, be at least equal to the limits set
forth in Section 1.1, and, from time to time during the Term, shall be for such
higher limits, if any, as are customarily carried in the area in which the
Premises are located on property similar to the Premises and used for similar
purposes; and shall be written on the “Occurrence Basis” and include Host Liquor
liability insurance; and
               (b) Worker’s compensation insurance with statutory limits
covering all of the Tenant’s employees working on the Premises.

11



--------------------------------------------------------------------------------



 



          4.2.2.2 Insurance Taken Out by Landlord.
                    Landlord shall take out and maintain throughout the Term the
following insurance:
                    (a) Comprehensive liability insurance for the Building and
Lot of the same nature and type as described in Section 4.2.2.1(a) of this
Lease, and with the same policy limits; and
                    (b) All risk, fire and casualty insurance on a 100%
replacement cost basis, together with rental loss coverage and, if the Building
is located in a flood zone, flood coverage to the extent the same is available,
insuring the Building and its rental value; and
                    (c) Insurance against loss or damage from sprinklers and
from leakage or explosions or cracking of boilers, pipes carrying steam or
water, or both, pressure vessels or similar apparatus, in the so-called “broad
form”, in such amounts as are customary and commercially reasonable for
buildings in the Cambridge, Massachusetts area which are of like kind and
quality to the Building and have laboratory uses, and insurance against such
other hazards and in such amounts as may from time to time be required by any
bank, insurance company or other lending institution holding a first mortgage on
the Building and Lot.
               Landlord shall have no obligation to insure Tenant’s personal
property or chattels, including without limitation, Tenant’s trade fixtures.
          4.2.2.3 Tenant Reimbursement of Insurance Taken Out by Landlord.
                    Tenant shall from time to time reimburse Landlord within
thirty days of Landlord’s invoice for Tenant’s Proportionate Fraction of
Landlord’s costs incurred in providing the insurance provided pursuant to
Section 4.2.2.2 of this Lease, equitably prorated in the case of blanket
policies to reflect the insurance coverage reasonably attributable to the
Premises, and provided further that Tenant shall reimburse Landlord for all of
Landlord’s costs incurred in providing such insurance which is attributable to
any special endorsement or increase in premium resulting from the business or
operations of Tenant, and any special or extraordinary risks or hazards
resulting therefrom, including without limitation, any risks or hazards
associated with the generation, storage and disposal of medical waste. At
Landlord’s option, Tenant shall reimburse Landlord for insurance costs in
accordance with Section 4.2.5 hereof.
          4.2.2.4 Certain Requirements Applicable to Insurance Policies.
                    Policies for insurance provided for under the provisions of
Sections 4.2.2.2(b) and 4.2.2.2(c) shall, in case of loss, be first payable to
the holders of any mortgages on the Building and Lot under a standard
mortgagee’s clause, and shall be deposited with the holder of any mortgage or
with Landlord, as Landlord may elect. All policies for insurance required to be
obtained by either party under the provisions of Section 4.2.2 shall be obtained
from responsible companies qualified to do business in the state in which the
Premises are located and in good standing therein, which companies and the
amount of insurance allocated thereto shall be subject to Landlord’s approval.
Each party agrees to furnish the other with certificates of all such insurance
which such party is obligated to obtain pursuant to Section 4.2.2 prior to the
beginning of the Term hereof and with renewal certificates at least 30 days
prior to the expiration of the policy they renew. In addition, Tenant agrees to
furnish Landlord with any policies of insurance which Tenant is obligated to
obtain hereunder, including any renewal policies, upon request of any of
Landlord’s mortgagees (provided that Tenant may redact from such policies any
Confidential Information, as defined in Section 10.15 hereof). Each such policy
required to be maintained by Tenant shall name Landlord and Landlord’s direct
and indirect parents and members as additional insureds and shall be
noncancellable with respect to the interest of Landlord, Landlord’s direct and
indirect parents and members and such mortgagees without at least 30 days’ prior
written notice thereto.
          4.2.2.5 Waiver of Subrogation.

12



--------------------------------------------------------------------------------



 



                    All insurance which is carried by either party with respect
to the Premises or to furniture, furnishings, fixtures or equipment therein or
alterations or improvements thereto, whether or not required, shall include
provisions which either designate the other party as one of the insured or deny
to the insurer acquisition by subrogation of rights of recovery against the
other party to the extent such rights have been waived by the insured party
prior to occurrence of loss or injury, insofar as, and to the extent that such
provisions may be effective without making it impossible to obtain insurance
coverage from responsible companies qualified to do business in the state in
which the Premises are located (even though extra premium may result therefrom)
and without voiding the insurance coverage in force between the insurer and the
insured party. In the event that extra premium is payable by either party as a
result of this provision, the other party shall reimburse the party paying such
premium the amount of such extra premium. If at the request of one party, this
non-subrogation provision is waived, then the obligation of reimbursement shall
cease for such period of time as such waiver shall be effective, but nothing
contained in this Section 4.2.2.5 shall derogate from or otherwise affect
releases elsewhere herein contained of either party for claims. Each party
hereby waives all rights of recovery against the other for loss or injury
against which the waiving party is protected by insurance containing said
provisions, reserving, however, any rights with respect to any excess of loss or
injury over the amount recovered by such insurance. Tenant shall not acquire as
insured under any insurance carried on the Premises under the provisions of this
Section 4.2.2 any right to participate in the adjustment of loss or to receive
insurance proceeds and agrees upon request promptly to endorse and deliver to
Landlord any checks or other instruments in payment of loss in which Tenant is
named as payee.
     4.2.3 Utilities.
          Tenant shall pay directly to the proper authorities charged with the
collection thereof all charges for water, sewer, gas, electricity, telephone and
other utilities or services used or consumed on the Premises, whether called
charge, tax, assessment, fee or otherwise, including, without limitation, water
and sewer use charges and taxes, if any, all such charges to be paid as the same
from time to time become due. If Tenant is not charged directly by the
respective utility for any of such utilities or services, Tenant shall from time
to time, within 20 days of receipt of Landlord’s invoice therefor, pay to
Landlord Tenant’s Proportionate Fraction of the total of such charges for the
Building and Lot provided that, at Landlord’s option, all such charges shall be
payable by Tenant in accordance with Section 4.2.5. It is understood and agreed
that (i) Landlord shall be responsible for bringing such utilities to a common
switching point(s) at the Building, which, in the case of electricity shall mean
the switch gear and not the transformer (collectively, the “Utility Switching
Points”) as shown on plans described in Exhibit B at Landlord’s cost and
expense; (ii) Tenant shall pay for any and all costs to connect such utilities
from such Utility Switching Points to the Building; (iii) Landlord shall be
under no obligation to furnish any utilities to the Premises (beyond the
foregoing responsibility to bring such utilities to the Utility Switching Points
and as may be shown on the plans described in Exhibit B); and (iv) Landlord
shall not be liable for any interruption or failure in the supply of any such
utilities to the Premises; provided, however, that in the event such loss or
failure is due to Landlord’s negligence or willful misconduct, Landlord shall be
responsible for restoring the supply of such utilities to the Premises but
otherwise shall have no liability to Tenant. Without limitation of the
foregoing, in the event of a Casualty or Taking, if Landlord and Tenant
reasonably determine and agree that utilities will not be repaired or restored
so as to be available at the Utility Switching Points within one year after the
occurrence of such Casualty or Taking, then Tenant shall have the right to
terminate this Lease by notice given within 30 days after the date of such
determination.
     4.2.4 Common Area Maintenance and Expenses.
          Landlord shall maintain the Lot and the exterior of the Building in a
clean and orderly condition including without limitation, keeping the Lot and
exterior of the Building clean and free of debris, keeping the sidewalks,
driveways and parking areas reasonably clear of snow and ice, and maintaining
the exterior landscaping, lighting, parking areas and sidewalks of the Lot.
Tenant shall maintain the interior of the Premises, including the mechanical,
electrical and plumbing systems of the Building that serve the Premises
exclusively in good order, repair and condition (provided that if Tenant shall
fail to effect such repairs or maintenance, at Landlord’s option, Landlord may
effect such repairs or maintenance and charge the entire cost thereof to

13



--------------------------------------------------------------------------------



 



Tenant as Additional Rent). Notwithstanding the foregoing, it is expressly
understood and agreed that Landlord shall have no liability or responsibility
for the storage, containment or disposal of any hazardous or medical waste
generated, stored or contained by Tenant, Tenant hereby agreeing to store,
contain and dispose of any and all such hazardous or medical waste at Tenant’s
sole cost and expense in accordance with the provisions of Article V hereof.
Tenant shall pay to Landlord as Additional Rent the Annual Maintenance Charge
computed and payable as follows:

  (1)   The Annual Maintenance Charge shall be equal to the sum of the Annual
Lot Maintenance Charge and the Annual Building Maintenance and Operation Charge
as hereinafter defined.

     (a) The Annual Lot Maintenance Charge shall be equal to the costs incurred
by Landlord during the fiscal year (as hereinafter defined) for which the Annual
Maintenance Charge is being computed (the “Current Fiscal Year”) in providing
Lot maintenance, including without limitation landscaping, street lighting,
security (if required, in Landlord’s judgment), maintenance and snow plowing,
maintenance of Lot signage, maintenance of utilities, management fees and
amortization of equipment to the extent used for Lot maintenance.
     (b) The Annual Building Maintenance and Operation Charge shall be equal to
Tenant’s Proportionate Fraction of the reasonable costs incurred by Landlord
during the Current Fiscal Year in providing Building maintenance, including
without limitation maintenance and repair of all heating, plumbing, electrical,
air conditioning and mechanical fixtures and equipment serving the Building or
the Premises), elevators, trash dumpster rental, trash removal, remediation,
performance of such other tasks as Tenant shall request and Landlord shall agree
to perform, management fees (exclusive of leasing and sale commissions, fees
paid in connection with tenant improvement costs, and such other fees or
commissions paid in connection with the leasing, re-leasing, extension or
renewal of leases for the Building or the Lot) and amortization of equipment to
the extent used for Building maintenance.
     Notwithstanding the foregoing, management fees included in the Annual
Maintenance Charge shall not exceed those customarily charged for single tenant
buildings within a three-mile radius of the Lot which are used for purposes
similar to the use of the Building by Tenant and in the event that any capital
repair, improvement or replacement to the common areas and facilities of the
Building and the Lot made by Landlord has a useful life of over one year (as
determined in accordance with generally accepted accounting practices
consistently applied), then only the amortized cost of such repair, improvement
or replacement over said useful life shall be included in the Annual Lot
Maintenance Charge or the Annual Building Maintenance Charge, as applicable.
     Tenant shall make payments on account of the Annual Maintenance Charge
monthly in advance on the first day of each calendar month during the Term. At
the beginning of every fiscal year, Landlord shall deliver to Tenant its
reasonable estimate of the Annual Maintenance Charge (the “Estimated Annual
Maintenance Charge”) for the said fiscal year which estimate may include a
reasonable contingency of up to 5%, and Tenant shall make payments on account of
the Annual Maintenance Charge monthly in advance on the first day of each
calendar month during the Term in the amount of one-twelfth of the Estimated
Annual Maintenance Charge. Landlord reserves the right to reasonably re-estimate
and modify the Estimated Annual Maintenance Charge by notice to Tenant once
annually on or about July 1 of each Lease Year (the “Additional Rent Adjustment
Date”), and Tenant’s payments shall thereupon be adjusted accordingly. Not later
than sixty (60) days after the end of each fiscal year during the Term and after
Lease termination, Landlord shall render a statement (“Landlord’s Statement”) in
reasonable detail and according to usual accounting practices certified by
Landlord and showing for the preceding fiscal year or fraction thereof, as the
case may be, the actual Annual Maintenance Charges for the said fiscal year or
fraction thereof, and thereupon any balance owed by Tenant or excess paid by
Tenant under this Section shall be paid to Landlord, or credited to Tenant, as
the case may be, on the next rent payment date. Landlord shall furnish Tenant
with copies of all reasonable documentation and records for the Annual
Maintenance

14



--------------------------------------------------------------------------------



 



Charges for any fiscal year upon Tenant’s request for the same; provided,
however, that Landlord shall not be required to furnish such copies for any
fiscal year if Tenant has not requested such copies within two (2) years after
the expiration of such fiscal year.
     For purposes of this Lease, the first “fiscal year” shall be the annual
period commencing on the Commencement Date and ending on December 31 of the year
in which the Commencement Date occurs; subsequently, the term “fiscal year”
shall mean each consecutive annual period thereafter, commencing on the day
following the end of the preceding fiscal year. Landlord shall have the right
from time to time to change the periods of accounting under this Section 4.2.4
to any annual period other than a fiscal year, and upon any such change all
items referred to in this Section shall be appropriately apportioned. In all
Landlord’s Statements rendered under this Section, amounts for periods partially
within and partially without the accounting periods shall be appropriately
apportioned, and any items which are not determinable at the time of a
Landlord’s Statement shall be included therein on the basis of Landlord’s
estimate, and with respect thereto Landlord shall render promptly after
determination a supplemental Landlord’s Statement, and appropriate adjustment
shall be made according thereto. All of Landlord’s Statements shall be prepared
on an accrual basis of accounting.
     Notwithstanding any other provision of this Section 4.2.4, if the Term
expires or is terminated as of a date other than the last day of a fiscal year,
then for such fraction of a fiscal year at the end of the Term, Tenant’s last
payment to Landlord under this Section 4.2.4 shall be made on the basis of
Landlord’s best estimate of the items otherwise includable in Landlord’s
Statement and shall be made on or before the later of (a) 10 days after Landlord
delivers such estimate to Tenant or (b) the last day of the Term. Landlord shall
thereafter prepare a Landlord’s Statement showing the actual Annual Maintenance
Charge for such fiscal year, as hereinabove provided, and an appropriate payment
or refund shall thereafter promptly be made upon submission of such Landlord’s
Statement to Tenant.
     Notwithstanding the foregoing, Landlord hereby agrees that HVAC service and
all other utilities shall be available to Tenant 24 hours per day, seven
(7) days per week, subject to the provisions hereof with respect to loss or
interruption of utilities and other services.
     4.2.5 Payments on Account of Taxes, Insurance and Utilities.
     Tenant shall make payments on account of the Annual Tax, Insurance and
Utility Charge (as hereinafter defined) monthly in advance on the first day of
each calendar month during the Term, which payments shall initially be in the
amount of the sum of the Initial Tax Charge, the Initial Insurance Charge and
the Initial Utility Charge (the “Estimated Initial Tax, Insurance and Utility
Charges”). At the beginning of every fiscal year, Landlord shall deliver to
Tenant its reasonable estimate of the Annual Tax, Insurance and Utility Charge
(“the Estimated Annual Tax, Insurance and Utility Charge”) for said fiscal year,
and, in lieu of payments of one twelfth of the Estimated Initial Tax, Insurance
and Utility Charge, Tenant shall make payments on account of the Annual Tax,
Insurance and Utility Charge monthly in advance on the first day of each
calendar month during the Term in the amount of one-twelfth of the Estimated
Annual Tax, Insurance and Utility Charge. Landlord reserves the right to
reasonably re-estimate and modify the Estimated Annual Tax, Insurance and
Utility Charge by notice to Tenant once annually on the Additional Rent
Adjustment Date (as defined in Section 4.2.4 hereof), and Tenant’s payments
shall thereupon be adjusted accordingly.
     Not later than sixty (60) days after the end of each fiscal year during the
Term and after Lease termination, Landlord shall render a statement in
reasonable detail and according to usual accounting practices certified by
Landlord and showing for the preceding fiscal year or fraction thereof, as the
case may be, the actual Annual Tax, Insurance and Utility Charge for the said
fiscal year or fraction thereof, and thereupon any balance owed by Tenant or
excess paid by Tenant under this Section shall be paid to Landlord, or credited
to Tenant, as the case may be, on the next rent payment date. As used herein,
the term “Annual Tax, Insurance and Utility Charge” shall mean and refer to the
amount of funds paid by Tenant pursuant to Section 4.2.1, 4.2.2 and 4.2.3 for
the fiscal year in question for costs actually incurred by Landlord (without any
mark-up for Landlord’s overhead or profit). All payments under this Section
shall to the extent thereof relieve Tenant of its obligations under said
Sections 4.2.1, 4.2.2 and 4.2.3 hereof.

15



--------------------------------------------------------------------------------



 



     Landlord shall have the right from time to time to change the periods of
accounting under this Section 4.2.5 to any annual period other than a fiscal
year, and upon any such change all items referred to in this Section shall be
appropriately apportioned. In all Landlord’s annual statements rendered under
this Section, amounts for periods partially within and partially without the
accounting periods shall be appropriately apportioned, and any items which are
not determinable at the time of such a statement shall be included therein on
the basis of Landlord’s estimate, and with respect thereto Landlord shall render
promptly after determination a supplemental statement, and an appropriate
adjustment shall be made according thereto. All of landlord’s statements under
this Section shall be prepared on an accrual basis of accounting.
     Notwithstanding any other provision of this Section 4.2.5, if the Term
expires or is terminated as of a date other than the last day of a fiscal year,
then for such fraction of a fiscal year at the end of the Term, Tenant’s last
payment to Landlord under this Section 4.2.5 shall be made on the basis of
Landlord’s best estimate of the items otherwise includable in the annual
statement rendered by Landlord under this Section and shall be made on or before
the later of (a) 10 days after Landlord delivers such estimate to Tenant or
(b) the last day of the Term, with an appropriate payment or refund to be made
upon submission of Landlord’s statement.
4.3 LATE PAYMENT OF RENT.
     If any installment of rent is paid after the date the same was due, it
shall bear interest from the due date at the prime commercial rate of
BankBoston, N.A. or its successor(s), as it may be adjusted from time to time,
plus 4% per annum, but in no event more than the highest rate of interest
allowed by applicable law. Any amounts due under this Section 4.3 shall be
Additional Rent. The foregoing provisions of this Section 4.3 shall not apply to
the first two installments of rent paid after the date the same were due during
each twelve consecutive month period during the Term.
ARTICLE V
TENANT’S ADDITIONAL COVENANTS
5.1 AFFIRMATIVE COVENANTS.
     Tenant covenants at its expense at all times during the Term and for such
further time as Tenant occupies the Premises or any part thereof:
     5.1.1 Perform Obligations.
          To perform promptly all of the obligations of Tenant set forth in this
Lease; and to pay when due the Fixed Rent and Additional Rent and all charges,
rates and other sums which by the terms of this Lease are to be paid by Tenant.
     5.1.2 Occupancy and Use.
          Continuously from the Commencement Date, to use and occupy the
Premises only for the Permitted Use, and from time to time to procure all
licenses and permits necessary therefor at Tenant’s sole expense.
          Without limitation, Tenant shall strictly comply with all federal,
state, and municipal laws, ordinances, and regulations governing the use of
Tenant’s laboratory, scientific experimentation and the generation, storage,
containment and disposal of medical waste. Tenant shall be solely responsible
for procuring and complying at all times with any and all necessary permits
directly relating or incident to: the conduct of its office and research
activities on the Premises; its scientific experimentation, transportation,
storage, handling, use and disposal of any chemical or radioactive or
bacteriological or pathological substances or organisms or other hazardous
wastes or environmentally dangerous substances or materials or medical waste.
Within ten (10) days of a request by Landlord, which request shall be made not
more than once during each period of twelve (12) consecutive months during the
Term hereof, unless otherwise requested by any mortgagee of Landlord, Tenant
shall furnish Landlord with copies of all such permits which Tenant possesses or
has obtained together with a certificate certifying that such

16



--------------------------------------------------------------------------------



 




permits are all of the permits which Tenant possesses or has obtained with
respect to the Premises. Tenant shall be entitled to redact any Confidential
Information from the copies of such permits and accompanying certificates of
Tenant. Tenant shall promptly give notice to Landlord of any warnings or
violations relative to the above received from any federal, state, or municipal
agency or by any court of law and shall promptly cure the conditions causing any
such violations. Tenant shall not be deemed to be in default of its obligations
under the preceding sentence to promptly cure any condition causing any such
violation in the event that, in lieu of such cure, Tenant shall contest the
validity of such violation by appellate or other proceedings permitted under
applicable law, provided that: (i) any such contest is made reasonably and in
good faith, (ii) Tenant makes provisions, including, without limitation, posting
bond(s) or giving other security, acceptable to Landlord to protect Landlord,
the Building and the Lot from any liability, costs, damages or expenses arising
in connection with such violation and failure to cure, (iii) Tenant shall agree
to indemnify, defend (with counsel reasonably acceptable to Landlord) and hold
Landlord harmless from and against any and all liability, costs, damages, or
expenses arising in connection with such condition and/or violation, (iv) Tenant
shall promptly cure any violation in the event that its appeal of such violation
is overruled or rejected, and (v) Tenant shall certify to Landlord’s
satisfaction that Tenant’s decision to delay such cure shall not result in any
actual or threatened bodily injury or property damage to Landlord, any tenant or
occupant of the Building or the Lot, or any other person or entity. Landlord
agrees that any Confidential Information gained or obtained by Landlord pursuant
to this Section 5.1.2 shall be kept confidential in accordance with Section
10.15 hereof.
     5.1.3 Repair and Maintenance.
          Except as otherwise provided in Article VI, to keep the Premises
including, without limitation, all fixtures and equipment now or hereafter on
the Premises, or exclusively serving the Premises, but excluding the exterior
(exclusive of glass and doors) and structural elements of the Building and the
grounds and parking lot, which Landlord shall maintain and repair unless such
repairs are required because of Tenant’s willful misconduct or negligence, in
good order, condition and repair and at least as good order, condition and
repair as they are in on the Commencement Date or may be put in during the Term,
reasonable use and wear only excepted; to keep in a safe, secure and sanitary
condition all trash and rubbish temporarily stored at the Premises; and to make
all repairs and replacements and to do all other work necessary for the
foregoing purposes whether the same may be ordinary or extraordinary, foreseen
or unforeseen. Tenant shall be responsible for heating and air-conditioning
systems serving the Premises exclusively, and Tenant shall secure, pay for and
keep in force contracts with appropriate and reputable service companies
providing for the regular maintenance of the heating and air-conditioning
systems serving the Premises exclusively, and copies of such contracts shall be
furnished to Landlord. It is further agreed that the exception of reasonable use
and wear shall not apply so as to permit Tenant to keep the Premises in anything
less than suitable, tenantlike, and efficient and usable condition considering
the nature of the Premises and the use reasonably made thereof, or in less than
good and tenantlike repair.
     5.1.4 Compliance with Law.
          To make all repairs, alterations, additions or replacements to the
Premises required by any law or ordinance or any order or regulation of any
public authority other than major capital repairs, alterations, additions or
replacements to the foundations and structural elements of the Building which
are not required because of Tenant’s failure to comply with the provisions of
Section 5.1.3 hereof; to keep the Premises equipped with all safety appliances
so required; to pay all municipal, county, or state taxes assessed against the
leasehold interest hereunder, or against personal property of any kind on or
about the Premises; and to comply with the orders and regulations of all
governmental authorities with respect to zoning, building, fire, health and
other codes, regulations, ordinances or laws applicable to the Premises.
          Tenant shall not use, generate, manufacture, produce, handle, store,
release, discharge or dispose of in, on, under or about the Premises or
transport to or from the Premises, or allow its employees, agents, contractors,
invitees or any other person or entity to do so, any oil, hazardous or toxic
materials or hazardous or toxic wastes or medical waste (collectively,
“hazardous materials”) except to the extent that the following conditions
regarding the use, generation, manufacture, production, handling, storing,
releasing, discharging, disposal or

17



--------------------------------------------------------------------------------



 




transport (individually or collectively, the “Use”) of hazardous materials shall
be satisfied: (i) the Use shall be directly related to the operation of Tenant’s
business as permitted herein, (ii) Tenant shall first provide Landlord with the
list of the types and quantities of such proposed hazardous materials which
Tenant is required to furnish to the applicable governmental authorities for
purposes of compliance with the Resource Conservation and Recovery Act, as
amended (42 U.S.C. § 9601, et seq.) (the “RCRA List”) (or, in the event that the
RCRA List ceases to be required to be filed under such law, a list containing
the same information required to be listed on the RCRA List as of the date
hereof), and shall update such list as necessary for continuing accuracy, and
such other information reasonably satisfactory to Landlord as Landlord may
reasonably require concerning such Use, and (iii) such Use shall be in strict
compliance (at Tenant’s expense) with all applicable laws, regulations, licenses
and permits. Landlord hereby covenants and agrees that the information contained
in any list, or update thereof, referred to in the foregoing clause (ii) shall
be kept confidential in accordance with Section 10.15 hereof. Notwithstanding
the foregoing, Tenant hereby agrees to consult and coordinate with Landlord
prior to transporting any hazardous materials to or from the Premises whenever
(i) such transportation is not of the kind regularly made during the ordinary
course of business by a person or entity operating a laboratory facility for the
Permitted Use or (ii) Tenant has reason to believe that such transportation may
result in a public demonstration, protest or other similar disturbance at the
Building or the Lot. If the transportation, generation, manufacture, production,
handling, release, storage, use or disposal of any hazardous materials anywhere
on the Premises in connection with the Tenant’s use of the Premises results in
(1) contamination of the soil, surface or ground water or (2) loss or damage to
person(s) or property, then Tenant agrees to respond in accordance with the
following paragraph:
Tenant agrees (i) to notify Landlord immediately of any contamination, claim of
contamination, loss or damage, (ii) after consultation and approval by Landlord,
to clean up the contamination in full compliance with all applicable statutes,
regulations and standards, and (iii) to indemnify, defend (with counsel
acceptable to Landlord) and hold Landlord harmless from and against any claims,
suits, causes of action, costs and fees, including attorneys’ fees, arising from
or connected with any such contamination, claim of contamination, loss or
damage. No consent or approval of Landlord shall in any way be construed as
imposing upon Landlord any liability for the means, methods, or manner of
removal, containment or other compliance with applicable law for and with
respect to the foregoing.
          Tenant shall promptly notify Landlord upon Tenant’s receipt of any
inquiry, notice, or threat to give notice by any government authority or any
other third party with respect to any hazardous materials. Notwithstanding the
foregoing, Tenant shall not be liable to Landlord hereunder for any
contamination, claim of contamination, loss or damage arising in connection with
hazardous materials to the extent the same is the result of (A) hazardous
materials existing in the Building and the Lot prior to Tenant’s use or
occupancy of the Premises, (B) migration of hazardous materials from any site
onto the Lot not caused by Tenant, (C) the generation, manufacture, production,
handling, release, storage, use or disposal of any hazardous materials at the
Building or the Lot by Landlord, any other tenant or occupant, or any so-called
“mid-night dumpers” or (D) the Use (as defined above in this Section) by any
party other than Tenant of hazardous materials at the Building or the Lot after
the date upon which Tenant has completely vacated the same, including removal of
all of its property (to the extent permitted herein) and hazardous materials.
Tenant’s indemnification obligations under this Section shall survive the
expiration or earlier termination of this Lease.
          Prior to vacating the Premises at the expiration of the Term hereof,
Tenant at its sole cost and expense shall provide Landlord with an environmental
audit by a qualified environmental engineering firm satisfactory to Landlord,
which audit shall include reasonable subsurface testing if requested by
Landlord. The aforesaid environmental audit shall affirmatively certify that the
Premises are free from any and all contaminants, pollutants, radioactive
materials, hazardous wastes or materials, medical waste, bacteriological agents
or organisms which would render the Premises in violation of M.G.L. c. 21E, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C.

18



--------------------------------------------------------------------------------



 




Section 9602 et seq., or any other applicable laws, rules, regulations or
orders, as they may be amended or supplemented by administrative regulations,
from time to time.
          Nothing herein contained shall be construed to limit or impair
Tenant’s obligation to comply with any law, code, rule or regulation which
requires Tenant to notify any governmental authority or any other person
concerning the Use (as defined above in this Section) of hazardous materials by
Tenant at the Premises.
          Tenant agrees that, with respect to the Premises, it shall be
responsible for compliance with the Americans with Disabilities Act (42 U.S.C. §
12101 et seq.) and the regulations and Accessibility Guidelines for Buildings
and Facilities issued pursuant thereto (collectively, the “ADA Requirements”),
except to the extent that the base building improvements not performed by Tenant
are subject to ADA Requirements, in which event Landlord shall be responsible
for compliance of the Base Building Improvements therewith. Costs incurred by
Landlord with respect to such compliance shall be added to the Annual Building
Maintenance and Operation Charge.
          Tenant covenants and agrees that its use of the Premises shall not
cause a discharge of more than its pro rata share on a square foot basis of the
design flow gallonage per day of sanitary (non-industrial) sewage allowed under
the sewage discharge permit(s) for the Building. Discharges in excess of that
amount, and any discharge of industrial sewage, shall only be permitted if
Tenant, at its sole expense, shall have obtained all necessary permits and
licenses therefor, including without limitation permits from state and local
authorities having jurisdiction thereof.
     5.1.5 Tenant’s Work.
          To procure at Tenant’s sole expense all necessary permits and licenses
before Tenant undertakes any work on the Premises; to do all such work in
compliance with the applicable provisions of Sections 3.2.1, 3.3 and 5.2.3
hereof; to do all such work in a good and workmanlike manner employing materials
of good quality and so as to conform with all applicable zoning, environmental,
building, fire, health and other codes, regulations, ordinances and laws and the
ADA Requirements; to furnish to Landlord prior to the commencement of any such
work, or any other such work for which the cost may reasonably be estimated to
exceed $100,000, a bond or other security acceptable to Landlord assuring that
any work commenced or continued by Tenant will be completed in accordance with
specifications approved in advance in writing by Landlord; to keep the Premises
at all times free of liens for labor and materials; to employ for such work one
or more responsible contractors whose labor will work without interference with
other labor working on the Premises; to require such contractors employed by
Tenant to carry worker’s compensation insurance in accordance with statutory
requirements and comprehensive public liability insurance covering any general
contractors on or about the Premises in amounts that at least equal the limits
set forth in Section 1.1 and to submit certificates evidencing such coverage to
Landlord prior to the commencement of such work; and to save Landlord harmless
and indemnified from all injury, loss, claims or damage to any person or
property occasioned by or growing out of such work. Notwithstanding any other
provision of this Section 5.1.5 or any other provision of this Lease to the
contrary, Landlord shall not, subject to applicable law, prohibit Tenant from
using non-union labor to perform any work at the Premises, including Tenant’s
Work. Without limitation of the foregoing, Landlord shall not require Tenant’s
employees to unionize.
     5.1.6 Indemnity.
          To defend, with counsel approved by Landlord, all actions against
Landlord, any partner, trustee, stockholder, officer, director, employee or
beneficiary of Landlord, holders of mortgages secured by the Premises or the
Building and Lot and any other party having an interest in the Premises
(“Indemnified Parties”) with respect to, and to pay, protect, indemnify and save
harmless, to the extent permitted by law, all Indemnified Parties from and
against, any and all liabilities, losses, damages, costs, (including reasonable
attorneys’ fees and expenses), causes of action, suits, claims, demands or
judgments of any nature arising from (i) injury to or death of any person, or
damage to or loss of property, on the Premises or on adjoining streets or ways
connected with the use or occupancy thereof by Tenant or its agents,
contractors, licensees,

19



--------------------------------------------------------------------------------



 



employees, sublessees or invitees, unless and to the extent caused by the
negligence of Landlord or its servants or agents, (ii) violation of this Lease
by Tenant or its agents, contractors, licensees, employees, sublessees or
invitees, or (iii) any act, fault, omission, or other misconduct of Tenant or
its agents, contractors, licensees, employees, sublessees or invitees.
     5.1.7 Landlord’s Right to Enter.
          To permit Landlord and its agents to enter into the Premises at
reasonable times and upon at least 24 hours’ advance notice (except in case of
emergency in which event no prior notice shall be required) to examine the
Premises, make such repairs and replacements as Landlord may elect, without
however, any obligation to do so except as may be otherwise expressly set forth
in this Lease, and show the Premises to prospective purchasers and lenders, and,
during the last twelve months of the Term, to show the Premises to prospective
tenants and to keep affixed in suitable places notices of availability of the
Premises. Landlord’s right to enter the Premises in accordance with the
foregoing shall be subject to Landlord’s obligations pursuant to Section 10.15
hereof. Notwithstanding the foregoing, Landlord agrees that in the event that
Landlord shows the Premises to any prospective purchaser or tenant, Landlord
shall: (i) provide at least three (3) days’ notice to Tenant identifying the
prospective purchaser or tenant, (ii) only show the Premises to such purchaser
or tenant if Landlord believes in good faith that such person or entity is a
bona fide prospective purchaser or tenant, (iii) conduct such showing in
compliance with such reasonable requests and instructions as Tenant may make for
purposes of protecting Tenant’s Confidential Information.
     5.1.8 Personal Property at Tenant’s Risk.
          All of the furnishings, fixtures, equipment, effects and property of
every kind, nature and description owned or leased by Tenant or by any person
claiming by, through or under Tenant which, during the continuance of this Lease
or any occupancy of the Premises by Tenant or anyone claiming under Tenant, may
be on the Premises (collectively, “Tenant’s Property”), shall, as between the
parties, be at the sole risk and hazard of Tenant and if the whole or any part
thereof shall be destroyed or damaged by fire, water or otherwise, or by the
leakage or bursting of water pipes, steam pipes, or other pipes, by theft or
from any other cause, no part of said loss or damage is to be charged to or to
be borne by Landlord, except that Landlord shall in no event be indemnified or
held harmless or exonerated from any liability to Tenant or to any other person,
for any injury, loss, damage or liability to the extent (i) such injury, loss,
damage or liability is the result of the negligence or willful misconduct of
Landlord, its contractors, agents or employees, or (ii) such indemnification,
agreement to hold harmless or exoneration is prohibited by law.
     5.1.9 Payment of Landlord’s Cost of Enforcement.
          To pay on demand Landlord’s expenses, including reasonable attorney’s
fees, incurred in enforcing any obligation of Tenant under this Lease or in
curing any default by Tenant under this Lease as provided in Section 7.4.
     5.1.10 Yield Up.
          Subject to Section 3.3 hereof, at the expiration of the Term or
earlier termination of this Lease: to surrender all keys to the Premises; to
remove all of its trade fixtures and personal property in the Premises; to
remove such installations and improvements made by Tenant as Landlord may
request and all Tenant’s signs wherever located; to repair all damage caused by
such removal; and to yield up the Premises (including all installations and
improvements made by Tenant except for trade fixtures and such of said
installations or improvements as Landlord shall request Tenant to remove),
broom-clean and in the same good order and repair in which Tenant is obliged to
keep and maintain the Premises by the provisions of this Lease. Subject to
Section 3.3 hereof, any property not so removed shall be deemed abandoned and
may be removed and disposed of by Landlord in such manner as Landlord shall
determine and Tenant shall pay Landlord the entire cost and expense incurred by
Landlord in effecting such removal and disposition and in making any incidental
repairs and replacements to the Premises and for use and occupancy during the
period after the expiration of the Term and prior to Tenant’s performance of its
obligations under this Section 5.1.10. Tenant shall further

20



--------------------------------------------------------------------------------



 



indemnify Landlord against all loss, cost and damage resulting from Tenant’s
failure and delay in surrendering the Premises as above provided.
     5.1.11 Estoppel Certificate.
          Upon not less than 10 days’ prior notice by Landlord, to execute,
acknowledge and deliver to Landlord a statement in writing certifying that this
Lease is unmodified and in full force and effect and that except as stated
therein Tenant has no knowledge of any defenses, offsets or counterclaims
against its obligations to pay the Fixed Rent and Additional Rent and any other
charges and to perform its other covenants under this Lease (or, if there have
been any modifications that the Lease is in full force and effect as modified
and stating the modifications and, if there are any defenses, offsets or
counterclaims, setting them forth in reasonable detail), the dates to which the
Fixed Rent and Additional Rent and other charges have been paid and a statement
that, to the best of Tenant’s knowledge, Landlord is not in default hereunder
(or if in default, the nature of such default, in reasonable detail) and such
other matters reasonably required by Landlord or any prospective purchaser or
mortgagee of the Premises. Any such statement delivered pursuant to this
Section 5.1.11 may be relied upon by any prospective purchaser or mortgagee of
the Premises, or any prospective assignee of any such mortgage.
     5.1.12 Landlord’s Expenses Re Consents.
          To reimburse Landlord promptly on demand for all reasonable legal
expenses incurred by Landlord in connection with all requests by Tenant for
consent or approval under this Lease. Notwithstanding the foregoing, Tenant
shall not be liable for any reasonable legal expenses incurred by Landlord for
the first two (2) such requests made by Tenant during each period of twelve
(12) consecutive calendar months during the Term.
     5.1.13 Rules and Regulations.
          To comply with the Rules and Regulations set forth in Exhibit C, as
the same may be amended from time to time by Landlord to provide for the
beneficial operation of the Building and/or Lot, provided that such amendments
do not materially interfere with Tenant’s right of use and enjoyment of the
Premises pursuant to this Lease.
     5.1.14 Loading.
          Not to place Tenant’s Property, as defined in Section 5.1.8, upon the
Premises so as to exceed the floor load limits set forth in Exhibit D attached
hereto and not to move any safe, vault or other heavy equipment in, about or out
of the Premises except in such manner and at such times as Landlord shall in
each instance approve; Tenant’s business machines and mechanical equipment which
cause vibration or noise that may be detectable outside of the Building shall be
placed or maintained by Tenant in settings of cork, rubber, spring, or other
types of vibration eliminators sufficient to reduce such vibration or noise to a
level reasonably acceptable to Landlord.
     5.1.15 Holdover.
          To pay to Landlord (i) the greater of twice (a) the then fair market
rent as reasonably determined by Landlord or (b) the total of the Fixed Rent,
Additional Rent, and all other payments then payable hereunder, for each month
or portion thereof Tenant shall retain possession of the Premises or any part
thereof after the termination of this Lease, whether by lapse of time or
otherwise, and (ii) all damages sustained by Landlord on account thereof;
provided, however, that any payments made by Tenant under the foregoing clause
(i) in excess of the then fair market rent for the Premises as so reasonably
determined by Landlord shall be applied against any damages under the foregoing
clause (ii). The provisions of this subsection shall not operate as a waiver by
Landlord of the right of re-entry provided in this Lease.
5.2 NEGATIVE COVENANTS.
          Tenant covenants at all times during the Term and for such further
time as Tenant occupies the Premises or any part thereof:

21



--------------------------------------------------------------------------------



 



     5.2.1 Assignment and Subletting.
          Not without the prior written consent of Landlord to assign this
Lease, to make any sublease, or to permit occupancy of the Premises or any part
thereof by anyone other than Tenant, voluntarily or by operation of law, except
as hereinafter provided; as Additional Rent, to reimburse Landlord promptly for
reasonable legal and other expenses incurred by Landlord in connection with any
request by Tenant for consent to assignment or subletting (subject to the
provisions of Section 5.1.12 hereof); no assignment or subletting shall affect
the continuing primary liability of Tenant (which, following assignment, shall
be joint and several with the assignee); no consent to any of the foregoing in a
specific instance shall operate as a waiver in any subsequent instance.
Landlord’s consent to any proposed assignment or subletting is required both as
to the terms and conditions thereof and as to the consistency of the proposed
assignee’s or subtenant’s business with other uses and tenants in the Building.
In addition, as to any assignee (but not as to any sublessee) Landlord’s consent
shall be required as to the reasonable creditworthiness of the proposed assignee
in view of market conditions then prevailing for leases having terms and
conditions comparable to this Lease. Landlord’s consent to any assignment or
subletting by Tenant shall not be unreasonably withheld, provided that Tenant is
not then in default under this Lease and that such assignee or subtenant pays
therefor the greater of the Fixed Rent, Additional Rent, and all other payments
then payable hereunder, or the then fair market rent for the Premises.
Notwithstanding anything contained in this Lease to the contrary, (w) no
transfer, assignment or subletting shall be consummated on any basis such that
the rental or other amounts to be paid by the occupant, assignee, manager or
other transferee thereunder would be based, in whole or in part, on the income
or profits derived by the business activities of such occupant, assignee,
manager or other transferee; (x) Tenant shall not furnish or render any services
to an occupant, assignee, manager or other transferee with respect to whom
transfer consideration is required to be paid, or manage or operate the Premises
or any capital additions so transferred, with respect to which transfer
consideration is being paid; (y) Tenant shall not consummate a transfer,
assignment or subletting with any person in which Landlord owns an interest,
directly or indirectly (by applying constructive ownership rules set forth in
Section 856(d)(5) of the Internal Revenue Code (“Revenue Code”); and (z) Tenant
shall not consummate a transfer, assignment or subletting with any person or in
any manner that could cause any portion of the amounts received by Landlord
pursuant to this Lease or any sublease, license or other arrangement for the
right to use, occupy or possess any portion of the Premises to fail to qualify
as “rents from real property” within the meaning of Section 856(d) of the
Revenue Code, or any similar or successor provision thereto or which could cause
any other income of Landlord to fail to qualify as income described in Section
856(c)(2) of the Revenue Code. If Tenant requests Landlord’s consent to assign
this Lease or to sublet any portion of the Premises, Landlord shall have the
option, exercisable by written notice to Tenant given within 10 days after
receipt of such request, to terminate this Lease as of the date of commencement
of the proposed sublease or assignment; provided, however, that Tenant shall
have the right to rescind any such request in the event Landlord elects to so
terminate this Lease by notice given to Landlord within five (5) days after the
date of such termination notice from Landlord, in which event such termination
notice shall be of no further force or effect;
     If, at any time during the Term of this Lease, Tenant is:
               (i) a corporation or a trust (whether or not having shares of
beneficial interest) and there shall occur any change in the identity of any of
the persons then having power to participate in the election or appointment of
the directors, trustees or other persons exercising like functions and managing
the affairs of Tenant; or
               (ii) a partnership or association or otherwise riot a natural
person (and is not a corporation or a trust) and there shall occur any change in
the identity of any of the persons who then are members of such partnership or
association or who comprise Tenant;
Tenant shall so notify Landlord and Landlord may terminate this Lease by notice
to Tenant given within 90 days thereafter if, in Landlord’s reasonable judgment,
the credit of Tenant is thereby impaired. This paragraph shall not apply if the
initial Tenant named herein is a corporation and the outstanding voting stock
thereof is listed on a recognized securities exchange.

22



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing provisions of this Section 5.2.1, Tenant may
assign this Lease or sublet any portion of the Premises without Landlord’s
consent to (i) any successor of Tenant resulting from an acquisition of all or
substantially all of Tenant’s assets or a merger or consolidation of Tenant and
(ii) any Affiliate of Tenant (as hereinafter defined) whose net worth is equal
to or greater than the net worth of Tenant as of the date hereof, provided that
Tenant provides Landlord at least thirty (30) days prior notice of such
assignment or subletting pursuant to either of the foregoing clauses (i) or
(ii). As used herein, the term “Affiliate of Tenant” shall mean and refer to any
entity controlled by, controlling or under common control with Tenant.
     In the event that any assignee or subtenant pays to Tenant any amounts in
excess of the Fixed Rent, Additional Rent, and all other payments then payable
hereunder, or pro rata portion thereof on a square footage basis for any portion
of the Premises (such excess being hereinafter referred to as “Sublease
Profits”), Tenant shall promptly pay fifty percent (50%) of said Sublease
Profits to Landlord as and when received by Tenant after deduction of Tenant’s
Sublease Costs (as hereinafter defined). The term “Sublease Costs” shall mean
and refer to Tenant’s reasonable legal, brokerage and construction costs and
expenses incurred in good faith in view of the size and expected term of any
applicable sublease or assignment. Sublease Costs shall be amortized over the
term of the applicable sublease or assignment.
     5.2.2 Nuisance.
          Not to injure, deface or otherwise harm the Premises; nor commit any
nuisance; nor permit the emission of any noise, vibration or odor which is
contrary to any law or ordinance; nor make, allow or suffer any waste; nor make
any use of the Premises which is improper, offensive or contrary to any law or
ordinance or which will invalidate any of Landlord’s insurance.
     5.2.3 Installation, Alterations or Additions.
          Subject to the provisions of Section 3.2.1, 3.3 and Section 5.1.5
hereof, not to make any installations, alterations, or additions in, to or on
the Premises (including, without limitation, buildings, lawns, planted areas,
walks, roadways, parking and loading areas, but expressly excluding the initial
Tenant’s Work, provided the same is approved by Landlord, such approval not to
be unreasonably withheld or delayed), nor, except for Tenant’s Work approved by
Landlord, to permit the making of any apertures in the walls, partitions,
ceilings or floors without on each occasion obtaining the prior written consent
of Landlord and then only pursuant to plans and specifications approved by
Landlord in advance in each instance.
ARTICLE VI
CASUALTY OR TAKING
6.1 TERMINATION.
     In case during the period which is thirty (30) months prior to the
expiration of the Term all or any substantial part of the Premises or of the
Building or of the Lot or any one or more of them shall be taken by any public
authority or for any public use, or shall be destroyed or damaged by fire or
casualty, or by the action of any public authority, or Landlord receives
compensable damage by reason of anything lawfully done in pursuance of public or
other authority, (hereinafter referred to as the “Casualty or Taking”), then
this Lease may be terminated at the election of Landlord. Such election, which
may be made notwithstanding the fact that Landlord’s entire interest may have
been divested, shall be made by the giving of notice by Landlord to Tenant
within 30 days after the Casualty or Taking.
6.2 RESTORATION.
     If Landlord does not exercise said election (or is not entitled to exercise
said election in the case of a Casualty or Taking occurring more than thirty
(30) months prior to the expiration of the Term of this Lease), this Lease shall
continue in force and a just proportion of the rent reserved, according to the
nature and extent of the damages sustained by the Premises, but not in

23



--------------------------------------------------------------------------------



 



excess of an equitable proportion of the net proceeds of insurance recovered by
Landlord under the rental insurance coverage carried pursuant to
Section 4.2.2.2, shall be abated from the date of the Casualty or Taking until
the Premises, or what may remain thereof, shall be put by Landlord in proper
condition for use subject to zoning and building laws or ordinances then in
existence, which, unless Landlord has exercised its option to terminate pursuant
to Section 6.1, Landlord covenants to do with reasonable diligence at Landlord’s
expense, provided that Landlord’s obligations with respect to restoration shall
not require Landlord to expend more than the net proceeds of insurance recovered
or damages awarded for such Casualty or Taking. “Net proceeds of insurance
recovered or damages awarded” refers to the gross amount of such insurance or
damages less the reasonable expenses of Landlord in connection with the
collection of the same, including without limitation, fees and expenses for
legal and appraisal services.
     Notwithstanding the foregoing, in the event that Landlord’s architect
reasonably determines that the Premises will not be repaired or restored (to the
extent permitted by the net proceeds of insurance recovered or damages awarded
from such Casualty or Taking) within one year after the occurrence of such
Casualty or Taking then Tenant shall have the right to terminate this Lease by
notice given within thirty (30) days after the date of such determination.
6.3 AWARD.
     Irrespective of the form in which recovery may be had by law, all rights to
damages or compensation shall belong to Landlord in all cases except as set
forth below in this Section 6.3. Tenant hereby grants to Landlord all of
Tenant’s rights to such damages and compensation and covenants to deliver such
further assignments thereof as Landlord may from time to time request. It is
agreed and understood, however, that Landlord does not reserve to itself, and
Tenant does not assign to Landlord, any damages payable for (i) movable trade
fixtures installed by Tenant or anybody claiming under Tenant, at its own cost
and expense or (ii) relocation expenses or damages for loss of business (in
excess of any such damages attributable to the value of this lease) recoverable
by Tenant from such authority in a separate action.
ARTICLE VII
DEFAULTS
7.1 EVENTS OF DEFAULT.
     (a) If Tenant shall default in the performance of any of its obligations to
pay the Fixed Rent or Additional Rent hereunder and if such default shall
continue for 10 days after notice from Landlord to Tenant (provided, however,
that Landlord shall not be required to provide such notice more than two
(2) times in any period of twelve (12) consecutive calendar months) or if within
30 days after notice from Landlord to Tenant specifying any other default or
defaults Tenant has not commenced diligently to correct the default or defaults
so specified or has not thereafter diligently pursued such correction to
completion, or (b) if any assignment for the benefit of creditors shall be made
by Tenant, or by any guarantor of Tenant, or (c) if Tenant’s leasehold interest
shall be taken on execution or other process of law in any action against
Tenant, or (d) if a lien or other involuntary encumbrance is filed against
Tenant’s leasehold interest, and is not discharged within thirty (30) days
thereafter, or (e) if a petition is filed by Tenant or any guarantor of Tenant
for liquidation, or for reorganization or an arrangement or any other relief
under any provision of the Bankruptcy Code as then in force and effect, or
(f) if an involuntary petition under any of the provisions of said Bankruptcy
Code is filed against Tenant or any guarantor of Tenant and such involuntary
petition is not dismissed within ninety (90) days thereafter, or (g) if Tenant
fails to maintain the insurance required under Section 4.2.2.1 hereof, then, and
in any of such cases, Landlord and the agents and servants of Landlord lawfully
may, in addition to and not in derogation of any remedies for any preceding
breach of covenant, immediately or at any time thereafter and without demand or
notice, at Landlord’s election, do any one or more of the following: (1) give
Tenant written notice stating that the Lease is terminated, effective upon the
giving of such notice or upon a date stated in such notice, as Landlord may
elect, in which event the Lease shall be irrevocably extinguished and terminated
as stated in such notice without any further action, or (2) with or without
process of law, in a lawful manner and without illegal force, enter and
repossess the Premises as of Landlord’s former estate, and expel Tenant and
those claiming through or under Tenant, and remove its and

24



--------------------------------------------------------------------------------



 



their effects, without being guilty of trespass, in which event the Lease shall
be irrevocably extinguished and terminated at the time of such entry, or
(3) pursue any other rights or remedies permitted by law. Any such termination
of the Lease shall be without prejudice to any remedies which might otherwise be
used for arrears of rent or prior breach of covenant, and in the event of such
termination Tenant shall remain liable under this Lease as hereinafter provided.
Tenant hereby waives all statutory rights of redemption and Landlord, without
notice to Tenant, may store Tenant’s effects, and those of any person claiming
through or under Tenant, at the expense and risk of Tenant, and, if Landlord so
elects, may sell such effects at public auction or private sale and apply the
net proceeds to the payment of all sums due to Landlord from Tenant, if any, and
pay over the balance, if any, to Tenant.
7.2 REMEDIES.
     In the event that this Lease is terminated under any of the provisions
contained in Section 7.1 or shall be otherwise terminated for breach of any
obligation of Tenant, Tenant covenants to pay forthwith to Landlord upon
Landlord’s demand, as compensation, the excess of the total rent reserved for
the residue of the Term over the fair market rental value of the Premises for
said residue of the Term. In calculating the rent reserved there shall be
included, in addition to the Fixed Rent and Additional Rent, the value of all
other considerations agreed to be paid or performed by Tenant during said
residue. Tenant further covenants (as additional and cumulative obligations)
after any such termination to pay punctually to Landlord all the sums and to
perform all the obligations which Tenant covenants in this Lease to pay and to
perform in the same manner and to the same extent and at the same time as if
this Lease had not been terminated. In calculating the amounts to be paid by
Tenant pursuant to the next preceding sentence Tenant shall be credited with any
amount paid to Landlord as compensation as in this Section 7.2 provided and also
with the net proceeds of any rent obtained by Landlord by reletting the
Premises, after deducting all of the Landlord’s reasonable expenses in
connection with such reletting, including, without limitation, all repossession
costs, brokerage commissions, fees for legal services and expenses of preparing
the Premises for such reletting, it being agreed by Tenant that Landlord may
(i) relet the Premises or any part or parts thereof, for a term or terms which
may at Landlord’s option be equal to or less than or exceed the period which
would otherwise have constituted the balance of the Term and may grant such
concessions and free rent as Landlord in its reasonable judgment considers
advisable or necessary to relet the same and (ii) make such alterations, repairs
and decorations in the Premises as Landlord in its reasonable judgment considers
advisable or necessary to relet the same, and no action of Landlord in
accordance with the foregoing or failure to relet or to collect rent under
reletting shall operate or be construed to release or reduce Tenant’s liability
as aforesaid.
     In lieu of any other damages or indemnity and in lieu of full recovery by
Landlord of all sums payable under all the foregoing provisions of this
Section 7.2, Landlord may by notice to Tenant, at any time after this Lease is
terminated under any of the provisions contained in Section 7.1 or is otherwise
terminated for breach of any obligation of Tenant and before such full recovery,
elect to recover, and Tenant shall thereupon pay, as liquidated damages, an
amount equal to the aggregate of the Fixed Rent and Additional Rent accrued in
the 12 months ended next prior to such termination, plus the amount of rent of
any kind accrued and unpaid at the time of termination and less the amount of
any recovery by Landlord under the foregoing provisions of this Section 7.2 up
to the time of payment of such liquidated damages.
     Nothing contained in this Lease shall, however, limit or prejudice the
right of Landlord to prove for and obtain in proceedings for bankruptcy or
insolvency by reason of the termination of this Lease, an amount equal to the
maximum allowed by any statute or rule of law in effect at the time when, and
governing the proceedings in which, the damages are to be proved, whether or not
the amount be greater than, equal to, or less than the amount of the loss or
damages referred to above.
7.3 REMEDIES CUMULATIVE.
     Any and all rights and remedies which either Landlord or Tenant may have
under this Lease, and at law and equity, shall be cumulative and shall not be
deemed inconsistent with each other, and any two or more of all such rights and
remedies may be exercised at the same time insofar as permitted by law.

25



--------------------------------------------------------------------------------



 



7.4 LANDLORD’S RIGHT TO CURE DEFAULTS.
     Landlord may, but shall not be obligated to, cure, at any time, following
10 days’ prior notice to Tenant, except in cases of emergency when no notice
shall be required, any default by Tenant under this Lease; and whenever Landlord
so elects, all costs and expenses incurred by Landlord, including reasonable
attorneys’ fees, in curing a default shall be paid by Tenant to Landlord as
Additional Rent on demand, together with interest thereon at the rate provided
in Section 4.3 from the date of payment by Landlord to the date of payment by
Tenant.
7.5 EFFECT OF WAIVERS OF DEFAULT.
     Any consent or permission by Landlord or Tenant to any act omission by the
other party which otherwise would be a breach of any covenant or condition
herein, or any waiver by Landlord or Tenant of the breach of any covenant or
condition herein by the other party, shall not in any way be held or construed
(unless expressly so declared) to operate so as to impair the continuing
obligation of any covenant or condition herein, or otherwise, except as to the
specific instance, operate to permit similar acts or omissions.
     The failure of Landlord or Tenant to seek redress for violation of, or to
insist upon the strict performance of, any covenant or condition of this Lease
by the other party shall not be deemed a waiver of such violation nor prevent a
subsequent act, which would have originally constituted a violation, from having
all the force and effect of an original violation. The receipt by Landlord, or
the payment by Tenant, as the case may be, of rent with knowledge of the breach
of any covenant of this Lease shall not be deemed to have been a waiver of such
breach by Landlord or Tenant, as the case may be. No consent or waiver, express
or implied, by Landlord or Tenant, as the case may be, to or of any breach of
any agreement or duty shall be construed as a waiver or consent to or of any
other breach of the same or any other agreement or duty.
7.6 NO ACCORD AND SATISFACTION.
     No acceptance by Landlord of a lesser sum than the Fixed Rent, Additional
Rent or any other charge then due shall be deemed to be other than on account of
the earliest installment of such rent or charge due, unless Landlord elects by
notice to Tenant to credit such sum against the most recent installment due, nor
shall any endorsement or statement on any check or any letter accompanying any
check or payment as rent or other charge be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such installment or pursue any other remedy in
this Lease provided.
ARTICLE VIII
MORTGAGES
8.1 RIGHTS OF MORTGAGE HOLDERS.
     The word “mortgage” as used herein includes mortgages, deeds of trust or
other similar instruments evidencing other voluntary liens or encumbrances, and
modifications, consolidations, extensions, renewals, replacements and
substitutes thereof. The word “holder” shall mean a mortgagee, and any
subsequent holder or holders of a mortgage. Until the holder of a mortgage shall
enter and take possession of the Premises for the purpose of foreclosure, such
holder shall have only such rights of Landlord as are necessary to preserve the
integrity of this Lease as security. Upon entry and taking possession of the
Premises for the purpose of foreclosure, such holder shall have all the rights
of Landlord. Notwithstanding any other provision of this Lease to the contrary,
including without limitation Section 10.5, no such holder of a mortgage shall be
liable either as mortgagee or as assignee to perform, or be liable in damages
for failure to perform, any of the obligations of Landlord unless and until such
holder shall enter and take possession of the Premises for the purpose of
foreclosure, and such holder shall not in any event be liable to perform or for
failure to perform the obligations of Landlord under Section 3.1. Upon entry for
the purpose of foreclosure, such holder shall be liable to perform all of the
obligations of Landlord (except for the obligations under Article III), subject

26



--------------------------------------------------------------------------------



 



to and with the benefit of the provisions of Section 10.5, provided that a
discontinuance of any foreclosure proceeding shall be deemed a conveyance under
said provisions to the owner of the equity of the Premises. No Fixed Rent,
Additional Rent or any other charge shall be paid more than 10 days prior to the
due dates thereof and payments made in violation of this provision shall (except
to the extent that such payments are actually received by a mortgagee in
possession or in the process of foreclosing its mortgage) be a nullity as
against such mortgagee and Tenant shall be liable for the amount of such
payments to such mortgagee.
     The covenants and agreements contained in this Lease with respect to the
rights, powers and benefits of a holder of a mortgage (including, without
limitation, the covenants and agreements contained in this Section 8.1)
constitute a continuing offer to any person, corporation or other entity, which
by accepting a mortgage subject to this Lease, assumes the obligations herein
set forth with respect to such holder; such holder is hereby constituted a party
of this Lease as an obligee hereunder to the same extent as though its name were
written hereon as such; and such holder shall be entitled to enforce such
provisions in its own name. Tenant agrees on request of Landlord to execute and
deliver from time to time any agreement which may be necessary to implement the
provisions of this Section 8.1.
8.2 SUPERIORITY OF LEASE; OPTION TO SUBORDINATE.
     This Lease shall be superior to and shall not be subordinate to any future
mortgage or other voluntary lien or other encumbrance of the Lot and Building;
provided, however, that Landlord shall have the option to subordinate this Lease
to any such mortgage of the Lot and Building provided that Landlord obtains from
the holder of record of any existing or future mortgage an agreement with Tenant
by the terms of which such holder will agree (a) to recognize the rights of
Tenant under this Lease, (b) to perform Landlord’s obligations hereunder arising
after the date of such holder’s acquisition of title as hereinafter described,
expressly excluding, however, Landlord’s obligations under Article III of this
Lease, and (c) to accept Tenant as tenant of the Premises under the terms and
conditions of this Lease in the event of acquisition of title by such holder
through foreclosure proceedings or otherwise, provided that Tenant will agree to
recognize the holder of such mortgage as Landlord in such event, which agreement
shall be made expressly to bind and inure to the benefit of the successors and
assigns of Tenant and of the holder and upon anyone purchasing said Premises at
any foreclosure sale. Tenant and Landlord agree to execute and deliver any
appropriate instruments necessary to carry out the agreements contained in this
Section 8.2. Any such mortgage to which this Lease shall subordinate may contain
such terms, provisions and conditions as the holder deems usual or customary.
8.3 LEASE AMENDMENTS.
Tenant agrees to make such changes in this Lease as may be reasonably required
by the holder of any mortgage of which the Premises are a part, or any
institution which may purchase all or a substantial part of Landlord’s interest
in the Premises, provided that such changes may not increase the Fixed Rent or
other payments due hereunder or otherwise materially affect the obligations of
Tenant hereunder, and provided further that such changes do not (i) materially
interfere with Tenant’s right of use and enjoyment of the Premises pursuant to
this Lease, (ii) limit, impair or delay Tenant’s rights to sublease or assign
all or portion of this Lease pursuant to Section 5.2.1 hereof, (iii) limit,
impair or delay Tenant’s right to obtain a reduction or abatement of rent
pursuant to Section 6.2, (iv) limit, impair or delay Tenant’s right to terminate
this Lease pursuant to Section 6.2 or (v) otherwise unreasonably limit, impair
or delay Tenant’s rights hereunder.
ARTICLE IX
LANDLORD’S ADDITIONAL COVENANTS
9.1 AFFIRMATIVE COVENANTS.
     Landlord covenants at all times during the Term:

27



--------------------------------------------------------------------------------



 



     9.1.1 Perform Obligations.
          To perform promptly all of the obligations of Landlord set forth in
this Lease, including, without limitation, furnishing, through Landlord’s
employees or independent contractors, the services required of Landlord pursuant
to this Lease.
     9.1.2 Repairs.
          Except as otherwise provided in Article VI, to make such repairs (the
cost of which is to be included in the Annual Maintenance Charge) to the roof,
exterior walls, exterior windows and waterproofing, floor slabs, other
structural components, parking areas, walks, landscaping, courtyard and any
other common areas and facilities of the Building as may be necessary to keep
them in good, serviceable and neat condition. Landlord shall be responsible for
the maintenance and repair of the heating and air-conditioning systems and the
components thereof not exclusively serving the Premises, the costs of which
shall be included as part of the Annual Building Maintenance and Operation
Charge.
     9.1.3 Compliance with Law.
          To make all repairs, alterations, additions or replacements to the
Building or the Lot (the costs of which are to be included in the Annual
Maintenance Charge) required by any law, ordinance or order or regulation of any
public authority including repairs, alterations, additions or replacements to
the foundations and structural elements of the Building, except as required
because of Tenant’s failure to comply with the provisions of Section 5.1.3
hereof; to keep the Building equipped with all safety appliances so required
(the costs of which are to be included in the Annual Maintenance Charge);
subject to Section 4.2.1, to pay all municipal, county, or state taxes assessed
against the Building or the Lot, or against Landlord’s personal property of any
kind on or about the Building or the Lot; and to comply with the orders and
regulations of all governmental authorities with respect to zoning, building,
fire, health and other codes, regulations, ordinances or laws applicable to the
Building or the Lot, including the ADA Requirements (as defined in Section 5.1.4
hereof) and any codes, regulations, ordinances or laws relating to hazardous
materials (as defined in Section 5.1.4), subject to, and without limitation of,
Tenant’s obligations with respect to such codes, regulations, ordinances or
laws. The costs incurred by Landlord in connection with the foregoing compliance
obligations shall be included in the Annual Maintenance Charge. All of the
foregoing covenants and obligations are subject to, and without limitation of,
all of Tenant’s obligations under this Lease, including, without limitation,
those set forth in Sections 4.2 and 5.1.4.
     9.1.4 Indemnity.
          To defend, with counsel reasonably approved by Tenant, all actions
against Tenant, any partner, trustee, stockholder, officer, director, employee
or beneficiary of Tenant (“Tenant’s Indemnified Parties”) with respect to, and
to pay, protect, indemnify and save harmless, to the extent permitted by law,
all Tenant’s Indemnified Parties from and against any and all liabilities,
losses, damages, costs, expenses (including reasonable attorneys’ fees and
expenses), causes of action, suits, claims, demands or judgments of any nature
to which any of Tenant’s Indemnified Parties is subject arising from and to the
extent of any negligent or willful act, fault, omission, or other misconduct of
Landlord or its agents, contractors or employees.
     9.1.5 Estoppel Certificate.
          Upon not less than 10 days’ prior notice by Tenant, to execute,
acknowledge and deliver to Tenant a statement in writing certifying that this
Lease is unmodified and in full force and effect and that except as stated
therein Landlord has no knowledge of any defenses, offsets or counterclaims
against its obligations under this Lease (or, if there have been any
modifications that the Lease is in full force and effect as modified and stating
the modifications and, if there are any defenses, offsets or counterclaims,
setting them forth in reasonable detail), the dates to which the Fixed Rent and
Additional Rent and other charges have been paid and a statement that, to the
best of Landlord’s knowledge, Tenant is not in default hereunder (or if in
default, the nature of such default, in reasonable detail) and such other
matters reasonably

28



--------------------------------------------------------------------------------



 




required by Tenant or any prospective assignee of Tenant. Any such statement
delivered pursuant to this Section 9.1.5 may be relied upon by any prospective
assignee.
     9.1.6 [Intentionally omitted]
     9.1.7 Utilities.
          Subject to Section 4.2.3 hereof, to bring (or cause to brought)
utilities for the Premises to the Utility Switching Points at Landlord’s sole
cost and expense.
ARTICLE X
MISCELLANEOUS PROVISIONS
10.1 NOTICES FROM ONE PARTY TO THE OTHER.
     All notices required or permitted hereunder shall be in writing and
addressed, if to the Tenant, at the Original Address of Tenant or such other
address as Tenant shall have last designated by notice in writing to Landlord
and, if to Landlord, at Landlord’s Address or such other address as Landlord
shall have last designated by notice in writing to Tenant. Any notice shall be
deemed duly given if mailed to such address postage prepaid, registered or
certified mail, return receipt requested, when deposited with the U.S. Postal
Service, or if delivered by a recognized courier service (e.g. Federal Express)
when deposited with such courier service, or if delivered to such address by
hand, when so delivered.
10.2 QUIET ENJOYMENT.
     Landlord agrees that upon Tenant’s paying the rent and performing and
observing the terms, covenants, conditions and provisions on its part to be
performed and observed, Tenant shall and may peaceably and quietly have, hold
and enjoy the Premises during the Term without any manner of hindrance or
molestation from Landlord or anyone claiming under Landlord, subject, however,
to the terms of this Lease.
10.3 EASEMENTS; CHANGES TO LOT LINES.
     Landlord reserves the right, from time to time, to grant easements
affecting the Premises or the Building or the Lot and to change or alter
existing boundaries of the Lot for purpose of developing and using the Lot so
long as such easements or such changes or alterations to existing boundaries of
the Lot do not materially interfere with Tenant’s use of the Premises, and to
enter upon the Premises for purposes of constructing and maintaining any pipes,
wires and other facilities serving any portion of the Lot or of the Building,
subject to the terms of Section 5.1.7 hereof.
10.4 LEASE NOT TO BE RECORDED.
     Neither party shall record this Lease. Both parties shall execute and
deliver a notice of this Lease in such form, if any, as may be permitted by
applicable statute. If this Lease is terminated before the Term Expiration Date
the parties shall execute, deliver and record an instrument acknowledging such
fact and the actual date of termination of this Lease, and Tenant hereby
appoints Landlord its attorney-in-fact, coupled with an interest, with full
power of substitution to execute such instrument.
10.5 BIND AND INURE; LIMITATION OF LANDLORD’S LIABILITY.
     The obligations of this Lease shall run with the land, and this Lease shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. No owner of the Premises shall be liable
under this Lease except for breaches of Landlord’s obligations occurring while
owner of the Premises. The obligations of Landlord shall be binding upon the
assets of Landlord which comprise the Premises but not upon other assets of
Landlord. No partner, trustee, stockholder, officer, director, employee or
beneficiary (or the partners, trustees, stockholders, officers, directors or
employees of any such beneficiary) of Landlord shall

29



--------------------------------------------------------------------------------



 



be personally liable under this Lease and Tenant shall look solely to Landlord’s
interest in the Premises in pursuit of its remedies upon an event of default
hereunder, and the general assets of the partners, trustees, stockholders,
officers, employees or beneficiaries (and the partners, trustees, stockholders,
officers, directors or employees of any such beneficiary) of Landlord shall not
be subject to levy, execution or other enforcement procedure for the
satisfaction of the remedies of Tenant; provided that the foregoing provisions
of this sentence shall not constitute a waiver of any obligation evidenced by
this Lease and provided further that the foregoing provisions of this sentence
shall not limit the right of Tenant to name Landlord or any individual partner
or trustee thereof as part defendant in any action or suit in connection with
this Lease so long as no personal money judgment shall be asked for or taken
against any individual partner, trustee, stockholder, officer, employee or
beneficiary of Landlord.
10.6 ACTS OF GOD.
     In any case where either party hereto is required to do any act, delays
caused by or resulting from the occurrence of acts of God, labor disputes, fire,
unusual delays in deliveries, unavoidable casualties or other causes beyond the
reasonable control of the party claiming such delay shall not be counted in
determining the time during which work shall be completed, whether such time be
designated by a fixed date, a fixed time or a “reasonable time”, and such time
shall be deemed to be extended by the period of such delay.
10.7 LANDLORD’S DEFAULT.
     Landlord shall not be deemed to be in default in the performance of any of
its obligations hereunder unless it shall fail to perform such obligations and
such failure shall continue for a period of 30 days following receipt of notice
from Tenant or such additional time as is reasonably required to correct any
such default after notice has been given by Tenant to Landlord specifying the
nature of Landlord’s alleged default. Landlord shall not be liable in any event
for incidental or consequential damages to Tenant by reason of any default by
Landlord hereunder, whether or not Landlord is notified that such damages may
occur. Except as expressly set forth in Section 6.2 hereof, Tenant shall have no
right to terminate this Lease for any default by Landlord hereunder and no
right, for any such default, to offset or counterclaim against any rent due
hereunder.
     Notwithstanding the foregoing, if any repairs to the Premises or any
Building systems that serve the Premises exclusively that Landlord is required
by this Lease to perform are not performed within thirty (30) days after notice
from Tenant (or such longer period as may be reasonably required in the event
that any such repair, maintenance, cleaning or lighting cannot be completed
within said thirty (30) day period), Tenant shall have the right to perform such
obligation of Landlord. If Tenant performs any such obligation of Landlord,
Landlord shall pay to Tenant the reasonable cost thereof within thirty (30) days
after notice from Tenant, provided, however, that in no event shall Tenant have
the right to offset or deduct the amount thereof against any payment of rent due
hereunder.
     If an emergency occurs where a repair is required to be done to the
Premises or any Building systems that serve the Premises exclusively immediately
in order to avoid imminent danger to persons or material damage to the Premises,
Tenant shall have the right to self-help consistent with the immediately
preceding grammatical paragraph of this Section 10.7 after giving Landlord only
such notice as is reasonable under the circumstances, provided, however, that
formal notice shall be promptly given thereafter. However, the right of
self-help afforded to Tenant in this Section 10.7 shall be carefully and
judiciously exercised by Tenant, it being understood and agreed that except in
the case of an emergency, Landlord shall be given sufficient opportunity to take
the action required of Landlord to avoid such default, in order to avoid any
conflict with respect to whether or not self-help should have been availed of by
Tenant, or with respect to the reasonableness of the expenses incurred by
Tenant.
10.8 BROKERAGE.
     Each party warrants and represents to the other party that it has had no
dealings with any broker or agent in connection with this Lease other than
Richards Barry Joyce & Partners and CBRE/Lynch Murphy Walsh Advisors (“Brokers”)
and covenants to defend with counsel

30



--------------------------------------------------------------------------------



 



reasonably approved by such other party, hold harmless and indemnify such other
party from and against any and all cost, expense or liability arising from any
breach of the foregoing warranty and representation. Landlord shall pay Brokers
pursuant to separate agreements between Landlord and Brokers.
10.9 APPLICABLE LAW AND CONSTRUCTION.
     This Lease shall be governed by and construed in accordance with the laws
of the state in which the Premises are located. If any term, covenant, condition
or provision of this Lease or the application thereof to any person or
circumstances shall be declared invalid, or unenforceable by the final ruling of
a court of competent jurisdiction having final review, the remaining terms,
covenants, conditions and provisions of this Lease and their application to
persons or circumstances shall not be affected thereby and shall continue to be
enforced and recognized as valid agreements of the parties, and in the place of
such invalid or unenforceable provision, there shall be substituted a like, but
valid and enforceable provision which comports to the findings of the aforesaid
court and most nearly accomplishes the original intention of the parties.
     There are no prior oral or written agreements between Landlord and Tenant
affecting this Lease. This Lease may be amended, and the provisions hereof may
be waived or modified, only by instruments in writing executed by Landlord and
Tenant.
     The titles of the several Articles and Sections contained herein are for
convenience only and shall not be considered in construing this Lease.
     Unless repugnant to the context, the words “Landlord” and “Tenant”
appearing in this Lease shall be construed to mean those named above and their
respective heirs, executors, administrators, successors and assigns, and those
claiming through or under them respectively. If there be more than one tenant
the obligations imposed by this Lease upon Tenant shall be joint and several.
10.10 SUBMISSION NOT AN OFFER.
     The submission of a draft of this Lease or a summary of some or all of its
provisions does not constitute an offer to lease or demise the Premises, it
being understood and agreed that neither Landlord nor Tenant shall be legally
bound with respect to the leasing of the Premises unless and until this Lease
has been executed by both Landlord and Tenant and a fully executed copy
delivered to each of them.
10.11 INTENTIONALLY OMITTED.
10.12 OPTIONS TO EXTEND.
     (a) Tenant shall have two (2) options to extend the Term of this Lease (the
“Options to Extend”) for successive periods of five (5) years each (the
“Extension Periods”), subject to and on the terms set forth herein. Tenant may
only exercise the Options to Extend with respect to the entire Premises. If
Tenant shall desire to exercise any Option to Extend, it shall give Landlord a
notice (the “Inquiry Notice”) of such desire not later than fifteen (15) months
prior to the expiration of the Initial Term of this Lease or the preceding
Extension Period, as the case may be. Thereafter, the Fair Market Rent (as
defined in Subsection (c) below) for the applicable Extension Period shall be
determined in accordance with Subsection (d) below. After the applicable Fair
Market Rent has been so determined, Tenant shall exercise each Option to Extend
by giving Landlord notice (the “Exercise Notice”) of its election to do so not
later than twelve (12) months prior to the expiration of the Initial Term of
this Lease, or the preceding Extension Period, as the case may be. If Tenant
fails to timely give either the Inquiry Notice or the Exercise Notice to
Landlord with respect to any Option to Extend, Tenant shall be conclusively
deemed to have waived such Option to Extend hereunder.
     (b) Notwithstanding any contrary provision of this Lease, each Option to
Extend and any exercise by Tenant thereof shall be void and of no force or
effect unless on the dates Tenant gives Landlord its Inquiry Notice and Exercise
Notice for each Option to Extend and on the date of commencement of the each
Extension Period (i) this Lease is in full force and effect, (ii) there

31



--------------------------------------------------------------------------------



 



is no Event of Default of Tenant under this Lease, and (iii) Tenant has not
assigned or subleased (or agreed to assign or sublease) more than fifty percent
(50%) of the rentable floor area of the Premises.
     (c) All of the terms, provisions, covenants, and conditions of this Lease
shall continue to apply during each Extension Period, except that the Annual
Fixed Rent Rate during each Extension Period (the “Extension Rent”) shall be
equal to the fair market rent for the Premises determined as of the date twelve
(12) months prior to expiration of the Initial Term or the preceding Extension
Period, as the case may be, in accordance with the procedure set forth in
Subsection (d) below (the “Fair Market Rent”).
     (d) The Fair Market Rent for each Extension Period shall be determined as
follows: Within five (5) days after Tenant gives Landlord its Inquiry Notice
with respect to any Option to Extend, Landlord shall give Tenant notice of
Landlord’s determination of the Fair Market Rent for the applicable Extension
Period. Within ten (10) days after Tenant receives such notice, Tenant shall
notify Landlord of its agreement with or objection to Landlord’s determination
of the Fair Market Rent, whereupon the Fair Market Rent shall be determined by
arbitration conducted in the manner set forth below. If Tenant does not notify
Landlord within such ten (10) day period of Tenant’s agreement with or objection
to Landlord’s determination of the Fair Market Rent, then the Fair Market Rent
for the applicable Extension Period shall be deemed to be Landlord’s
determination of the Fair Market Rent as set forth in the notice from Landlord
described in this subsection.
     (e) If Tenant notifies Landlord of Tenant’s objection to Landlord’s
determination of Fair Market Rent under the preceding subsection, such notice
shall also set forth a request for arbitration and Tenant’s appointment of a
commercial real estate broker having at least ten (10) years experience in the
commercial leasing market in the City of Cambridge, Massachusetts (an
“Arbitrator”). Within five (5) days thereafter, Landlord shall by notice to
Tenant appoint a second Arbitrator. Each Arbitrator shall be advised to
determine the Fair Market Rent for the applicable Extension Period within thirty
(30) days after Landlord’s appointment of the second Arbitrator. On or before
the expiration of such thirty (30) day period, the two Arbitrators shall confer
to compare their respective determinations of the Fair Market Rent. If the
difference between the amounts so determined by the two Arbitrators is less than
or equal to ten percent (10%) of the lower of said amounts then the final
determination of the Fair Market Rent shall be equal to the average of said
amounts. If such difference between said amounts is greater than ten percent
(10%), then the two arbitrators shall have ten (10) days thereafter to appoint a
third Arbitrator (the “Third Arbitrator”), who shall be instructed to determine
the Fair Market Rent for the applicable Extension Period within ten (10) days
after its appointment by selecting one of the amounts determined by the other
two Arbitrators. Each party shall bear the cost of the Arbitrator selected by
such party. The cost for the Third Arbitrator, if any, shall be shared equally
by Landlord and Tenant.
10.13 INTENTIONALLY OMITTED.
10.14 PARKING.
     Commencing as of the Commencement Date, Tenant shall be obligated to lease
Tenant’s Parking Spaces in the Garage and to pay as Additional Rent monthly the
then-fair market value (estimated to be $215 per space per month as of the
Commencement Date for Garage parking spaces) for each of such parking spaces.
All parking spaces leased hereby may only be utilized by Tenant’s employees,
visitors, sublessees or assignees, visiting or working at the Premises. Tenant
shall have the right to lease from Landlord such parking spaces prior to the
Commencement Date on the terms set forth herein. Landlord shall have the right,
from time to time, to relocate, on a temporary basis as may be necessary to
effect repairs and improvements to the Garage, parking spaces located in the
Garage to another location within 1000 feet of the Lot, provided that in each
instance such other location may be lawfully used for accessory parking, and
provided further that the monthly rent to be paid by Tenant for each temporarily
relocated parking space shall be an amount equal to the fair market value
thereof but in no event more than the rent then being paid by Tenant for a
parking space in the Garage. If such relocation is required in connection with
repairs to the Garage, Landlord agrees to diligently pursue completion of such
repairs.

32



--------------------------------------------------------------------------------



 



10.15 CONFIDENTIAL INFORMATION.
     Landlord hereby agrees that any and all knowledge, information, data,
materials, trade secrets, and other work product of a confidential nature
gained, obtained, derived, produced, generated or otherwise acquired by Landlord
with respect to Tenant’s business (collectively “Confidential Information”)
shall be kept confidential. Landlord shall use diligent efforts to ensure that
no Confidential Information is revealed, divulged, communicated, related, or
described to any person or entity without the written consent of Landlord,
except as may be required by applicable law.
10.16 SIGNAGE.
     Tenant shall be permitted, at its sole cost and expense, to install and
maintain signs on the exterior of the Building which read “Vertex” (or something
similar reasonably approved by Landlord), provided that: (i) the size, location,
quality, color and style of such signs shall be subject to Landlord’s approval,
such approval not to be unreasonably withheld or delayed, (ii) such signs shall
be subject to limitations of applicable law, including, without limitation, the
Cambridge Zoning By-Law, as amended from time to time and (iii) Tenant shall be
entitled to no more than Tenant’s Proportionate Fraction of signage rights for
the Building. Tenant shall secure all permits necessary for the installation of
such signs at its sole cost and expense. Upon the expiration or sooner
termination of the Term of this Lease, Tenant shall remove such signs and repair
any damage resulting therefrom at Tenant’s sole cost and expense.
     WITNESS the execution hereof under seal on the day and year first above
written.

          LANDLORD:                     BMR-21 ERIE STREET LLC
      By:   /s/ GARY KREITZER       Its: Executive Vice President      hereunto
duly authorized      TENANT:                         VERTEX PHARMACEUTICALS
INCORPORATED
      By:   /s/ KENNETH S. BOGER       Its: Senior Vice President and General
Counsel      hereunto duly authorized     

33